Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 24, 2009 1933 Act No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. ¨ (Check appropriate box or boxes) ABERDEEN FUNDS (Exact Name of Registrant as Specified in Charter) 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 (Address of Principal Executive Offices) (Zip Code) (610) 238-3600 (Registrant's Telephone Number, including Area Code) Lucia Sitar, Esquire c/o Aberdeen Asset Management Inc 1735 Market Street, 37 th Floor Philadelphia, PA 19103 (Name and Address of Agent for Service of Process) With Copies to: Barbara A. Nugent, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: As soon as practical after this Registration Statement becomes effective under the Securities Act of 1933. Title of Securities Being Registered: Shares of Beneficial Interest, no par value. It is proposed that this filing will become effective on April 23, 2009, pursuant to Rule 488. An indefinite amount of Registrants securities has been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is being paid at this time. CREDIT SUISSE INSTITUTIONAL FUND, INC. Asia Bond Portfolio Eleven Madison Avenue New York, New York 10010 (212) 325-2000 IMPORTANT SHAREHOLDER INFORMATION Enclosed is a notice, combined proxy statement/prospectus the (Proxy Statement/Prospectus), and proxy card(s)/voting instruction form(s) for a Special Meeting of Shareholders (the Meeting) relating to the Asia Bond Portfolio, a separate series of Credit Suisse Institutional Fund, Inc. (Credit Suisse Fund), a Maryland corporation. The Meeting is scheduled for June 10, 2009 at 10:00 a.m. New York time, at the offices of Credit Suisse Asset Management, LLC (CSAM), Eleven Madison Avenue, New York, New York 10010. At the Meeting, you will be asked to approve a proposed Agreement and Plan of Reorganization dated as of [March , 2009] (the Reorganization Agreement) by and among Credit Suisse Fund, on behalf of the Asia Bond Portfolio, and Aberdeen Funds, a Delaware statutory trust (Aberdeen Trust), on behalf of its Aberdeen Asia Bond Institutional Fund (the Aberdeen Fund) which contemplates the reorganization of the Asia Bond Portfolio into the Aberdeen Fund. In addition, you will be asked to approve a new investment sub-advisory agreement among Asia Bond Portfolio, CSAM and Aberdeen Asset Management Asia Limited (AAMAL), an affiliate of Aberdeen Asset Management PLC (Aberdeen PLC) and the current sub-adviser to the Aberdeen Fund (each, a Proposal and collectively, the Proposals). Background Credit Suisse Group AG (Credit Suisse), the corporate parent of the Asia Bond Portfolios investment adviser, CSAM, has entered into an agreement to sell part of its Global Investors traditional asset management business (the Acquired Businesses) in return for up to 24.97% of the share capital of Aberdeen PLC (the sale of the Acquired Businesses by Credit Suisse to Aberdeen PLC is referred to herein as the Transaction). The Acquired Businesses include Credit Suisse Asset Management Limited (Australia) (CSAM Australia), the investment sub-adviser to the Asia Bond Portfolio. A number of the existing portfolio managers, senior professionals, management team members and other key employees of Credit Suisse may be offered employment with AAMAL or its affiliates and those that accept may be integrated within the portfolio management team that will be managing the Aberdeen Fund following the Reorganization. There can be no assurance, however, that any portfolio manager or other employee of Credit Suisse that is part of the Acquired Businesses will be employed by AAMAL or its affiliates before or after the completion of the Transaction. Following the announcement of the Transaction, Credit Suisse Fund, on behalf of the Asia Bond Portfolio, entered into the Reorganization Agreement with Aberdeen Trust on behalf of the Aberdeen Fund. The Reorganization Agreement provides that the Asia Bond Portfolio will transfer all of its assets and liabilities to the Aberdeen Fund in exchange for Institutional Class shares of the Aberdeen Fund and those shares will be transferred to the shareholders of the Asia Bond Portfolio in complete liquidation of the Asia Bond Portfolio (the Reorganization). In considering these matters you should note: Same Investment Objective and Policies The Aberdeen Fund is a newly organized shell that has been created for the purpose of the Reorganization and will continue the same investment objective and policies of the Asia Bond Portfolio. Same Value of Shares and Tax-Free Transaction The Aberdeen Fund Institutional Class shares you receive in the Reorganization will have the same total dollar value as the total dollar value of the Asia Bond Portfolio Institutional Class shares that you held immediately prior to the Reorganization. Asia Bond Portfolio shares will be exchanged for Aberdeen Fund shares in a manner intended to be tax-free under federal tax laws (although there can be no assurances that the Internal Revenue Service will deem the exchange to be tax-free), and no front-end or contingent deferred sales load will be charged as a result of the Reorganization. Same Level of Service and Fund Expense The Reorganization is not expected to result in a change in the level or quality of services that Asia Bond Portfolio shareholders currently receive. In addition, the Reorganization will not result in an increase in the net expense ratio paid by the Asia Bond Portfolio shareholders for two years following the Reorganization. Aberdeen Asset Management Inc. (AAMI), the investment adviser to the Aberdeen Fund, has agreed for a period of two years following the consummation of the Reorganization to limit the net expense ratioof the Aberdeen Fund so that it does not exceed the net expense ratio of the Asia Bond Portfolio in effect at the time of the reorganization. The Asia Bond Portfolio and its shareholders will not bear any costs arising in connection with the transactions contemplated by the Reorganization Agreement as CSAM and AAMI have agreed to allocate such costs between themselves. New Sub-Advisory Agreement The Transaction with respect to CSAM Australia is expected to close before the Reorganization occurs, and, as a result, the current investment sub-advisory agreement among the Asia Bond Portfolio, CSAM and CSAM Australia will terminate. As a result of such termination, there will be potential disruptions of advisory services provided to the Asia Bond Portfolio. To avoid such potential disruptions, the Board of Directors of the Asia Bond Portfolio (the Credit Suisse Board) approved an interim investment sub-advisory agreement for the Asia Bond Portfolio with CSAM and AAMAL (the Interim Sub-Advisory Agreement). The Credit Suisse Board also considered and approved, and recommended that shareholders approve, a new investment sub-advisory agreement for the Asia Bond Portfolio (the New Sub-Advisory Agreement) among CSAM, Asia Bond Portfolio and AAMAL. Pending approval of the New Sub-Advisory Agreement by the Asia Bond Portfolios shareholders, fees payable by CSAM to AAMAL under the Interim Sub-Advisory Agreement are held in escrow. Except for the 2 effective dates, termination dates and escrow provisions, the terms and conditions of the Interim Sub-Advisory Agreement, including fees, are identical to those of the current investment sub-advisory agreement among the Asia Bond Portfolio, CSAM and CSAM Australia. Approval of the New Sub-Advisory Agreement by the Asia Bond Portfolios shareholders would allow AAMAL to receive the fees held in escrow for its services to the Asia Bond Portfolio under the Interim Sub-Advisory Agreement. The Interim Sub-Advisory Agreement will only become effective following the closing of the Transaction with respect to CSAM Australia, and then only to the extent that the Reorganization has not occurred. The approval of the New Sub-Advisory Agreement for the Asia Bond Portfolio is conditioned on the approval of the Reorganization Agreement by the Asia Bond Portfolios shareholders, but the approval of the New Sub-Advisory Agreement will not become effective if the Interim Sub-Advisory Agreement has not become effective for any reason. If Asia Bond Portfolio shareholders approve the Reorganization Agreement, the Asia Bond Portfolio will reorganize into the Aberdeen Fund and the Aberdeen Fund will be advised by AAMI and AAMAL pursuant to investment advisory and sub-advisory agreements that have been approved for the Aberdeen Fund. Details of each Proposal are included in the attached Proxy Statement/Prospectus. Please carefully review the enclosed materials where you will find information on the expenses, investment policies and services relating to the Aberdeen Fund. On February 18, 2009 and March 11, 2009 at meetings of the Credit Suisse Board, the Credit Suisse Board considered and on March 11, 2009, unanimously approved the Reorganization Agreement, the Interim Sub-Advisory Agreement and the New Sub-Advisory Agreement, and recommended that shareholders of the Asia Bond Portfolio approve the Reorganization Agreement and the New Sub-Advisory Agreement. In addition, the Board of Trustees of Aberdeen Trust considered and unanimously approved the Reorganization Agreement on March 10, 2009. The Credit Suisse Boards recommendations with respect to, and Asia Bond Portfolio shareholder approval of, the Reorganization Agreement is not conditioned on the consummation of the Transaction. The Reorganization Agreement is subject to certain closing conditions and termination rights, including the Credit Suisse Boards right to terminate the Reorganization Agreement if it determines that proceeding with the Reorganization is inadvisable for the Asia Bond Portfolio, which may be the case if the Transaction is not consummated. In the event that the Credit Suisse Board determines not to proceed with the Reorganization with respect to Asia Bond Portfolio, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. Each Proposal has been reviewed by the Credit Suisse Board. The Credit Suisse Board believes that each Proposal is in the best interests of shareholders of the Asia Bond Portfolio. The Credit Suisse Board unanimously recommends that you vote FOR each Proposal. Whether or not you plan to attend the Meeting, please take a few minutes to read the enclosed materials and cast your vote promptly. To cast your vote, simply complete the proxy card(s)/voting instruction form(s) enclosed in this package. Be sure to sign and date the card(s) before mailing them in the postage-paid envelope. You also may vote your shares by touch-tone 3 telephone or through the Internet. Simply call the toll-free number or visit the web site indicated on your proxy card(s)/voting instruction form(s) and follow the recorded or online instructions. Your vote is extremely important, no matter how large or small your holdings may be. It is important that your vote be received by the date of the Meeting. Shareholders who execute proxies may revoke them at any time before they are voted by filing a written notice of revocation with the Asia Bond Portfolio, by delivering a duly executed proxy bearing a later date or by attending the Meeting and voting in person. If you have any questions before you vote, please call The Altman Group Inc., the Asia Bond Portfolios proxy agent, toll-free at (866) 745-0271. You may also receive a telephone call from one of The Altman Group Inc.s proxy solicitation agents asking you to vote your shares. Thank you for your participation in this important initiative. TELEPHONE AND INTERNET VOTING For your convenience, you also may be able to authorize your proxy by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. 4 CREDIT SUISSE INSTITUTIONAL FUND, INC. Asia Bond Portfolio Eleven Madison Avenue New York, New York 10010 (212) 325-2000 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on June 10, 2009 Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the Asia Bond Portfolio of Credit Suisse Institutional Fund, Inc., a Maryland corporation (Credit Suisse Fund) will be held at the offices of Credit Suisse Asset Management, LLC (CSAM), Eleven Madison Avenue, New York, New York 10010, on June 10, 2009 at 10:00 a.m. New York time for the purpose of considering and voting upon: Item 1. A proposal to approve an Agreement and Plan of Reorganization by and among Credit Suisse Fund, on behalf of the Asia Bond Portfolio and Aberdeen Funds, a Delaware statutory trust (Aberdeen Trust), on behalf of the Aberdeen Asia Bond Institutional Fund (the Aberdeen Fund) which provides for and contemplates: (1) the transfer of all of the assets and liabilities of the Asia Bond Portfolio to the Aberdeen Fund in exchange for Institutional Class shares of the Aberdeen Fund; (2) the distribution of the Institutional Class shares of the Aberdeen Fund to shareholders of the Asia Bond Portfolio and subsequent liquidation of the Asia Bond Portfolio; and (3) the deregistration of Credit Suisse Fund as an investment company under the Investment Company Act of 1940 and the dissolution of Credit Suisse Fund as a corporation under Maryland law. Item 2. A proposal to approve an investment sub-advisory agreement among Credit Suisse Fund, on behalf of the Asia Bond Portfolio, CSAM and Aberdeen Asset Management Asia Limited (AAMAL). Items 1 and 2 are described in the attached combined proxy statement/prospectus (the Proxy Statement/Prospectus). The Asia Bond Portfolio Board of Directors unanimously recommends that you vote in favor of the proposals. The enclosed materials provide additional information about the proposals mentioned above (each a Proposal and collectively the Proposals). Shareholders of record of the Asia Bond Portfolio as of the close of business on March 12, 2009 (Record Date) are entitled to notice of and to vote at the Meeting and at any adjournment(s) or postponement(s) thereof. Whether or not you plan to attend the Meeting in person, please vote your shares. The notice and related proxy materials are being mailed to shareholders on or about , 2009. The enclosed Questions and Answers attachment is provided to assist you in understanding the Proposals. The Proposals are described in greater detail in the attached Proxy Statement/Prospectus. If you attend the Meeting, you may vote your shares in person. If you do not expect to attend the Meeting, please complete, date, sign and return the enclosed proxy card(s) in the enclosed postage-paid envelope or authorize your proxy by telephone or through the Internet. We will admit to the Meeting (1) all shareholders of record on the Record Date, (2) persons holding proof of beneficial ownership at the Record Date, such as a letter or account statement from the persons broker, (3) persons who have been granted proxies, and (4) such other persons that we, in our sole discretion, may elect to admit. All persons wishing to be admitted to the Meeting must present photo identification . If you plan to attend the Meeting, please contact us at 1-800-293-1232. By order of the Board of Directors of Credit Suisse Institutional Fund, Inc. J. Kevin Gao Secretary Credit Suisse Institutional Fund, Inc. Whether or not you plan to attend the Meeting in person, it is important that your shares be represented and voted at the Meeting. Accordingly, please date, sign and return the appropriate enclosed proxy card promptly. No postage is required if mailed in the United States. It is important that your proxy card(s) be returned promptly in order to avoid the additional expense of further solicitation. , 2009 New York, New York 2 YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF THE FUND YOU OWN. PLEASE FILL OUT AND RETURN THE PROXY CARD PROMPTLY. SHAREHOLDERS ARE INVITED TO ATTEND THIS SPECIAL MEETING IN PERSON. ANY SHAREHOLDER WHO DOES NOT EXPECT TO ATTEND THE MEETING IS URGED TO REVIEW THE ENCLOSED MATERIALS AND FOLLOW THE INSTRUCTIONS THAT APPEAR ON THE ENCLOSED PROXY CARD TO AVOID ADDITIONAL EXPENSE OF FURTHER SOLICITATION, WE ASK YOUR COOPERATION IN VOTING YOUR PROXY PROMPTLY, NO MATTER HOW LARGE OR SMALL YOUR HOLDINGS MAY BE. It is important that you vote even if your account was closed after the March 12, 2009 Record Date. Please indicate your voting instructions on the enclosed proxy card, sign and date the card, and return the card in the envelope provided. If you sign, date and return the enclosed proxy card but give no voting instructions, your shares will be voted FOR the Proposals described in the Proxy Statement/Prospectus. As an alternative to using the enclosed proxy card to vote, you may authorize your proxy via the Internet, by telephone, or in person. To authorize your proxy via the Internet, please access the website listed on the enclosed proxy card. To authorize your proxy by telephone, please call the toll-free number listed on the enclosed proxy card. Shares that are registered in your name, as well as shares held in street name through a broker, may be voted via the Internet or by telephone. To vote in this manner, you will need the control number that appears on your enclosed proxy card. However, any proposal submitted to a vote at the Meeting by anyone other than the officers or Directors may be voted only in person or by written proxy. If we do not receive your completed enclosed proxy card by , 2009, you may be contacted by our proxy solicitor. Unless the enclosed proxy cards submitted by corporations and partnerships are signed by the appropriate persons indicated in the voting instructions on the enclosed proxy cards, they will not be voted. 3 QUESTIONS AND ANSWERS IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON EACH PROPOSAL The following questions and answers provide an overview of the proposals to (i) reorganize the Asia Bond Portfolio (the Asia Bond Portfolio), a series of Credit Suisse Institutional Fund, Inc., a Maryland corporation (Credit Suisse Fund) into the Aberdeen Asia Bond Institutional Fund (the Aberdeen Fund) offered by Aberdeen Funds, a Delaware statutory trust (the Aberdeen Trust); and (ii) to approve a new investment sub-advisory agreement for the Asia Bond Portfolio with Credit Suisse Asset Management, LLC (CSAM) and Aberdeen Asset Management Asia Limited (AAMAL), the investment sub-adviser to the Aberdeen Fund (each a Proposal, collectively the Proposals). While we strongly encourage you to read the full text of the enclosed combined proxy statement/prospectus (the Proxy Statement/Prospectus), we are also providing you with a brief overview of the subject of the shareholder vote. Your vote is important. Q. What are shareholders of the Asia Bond Portfolio being asked to vote upon? A. Asia Bond Portfolio shareholders are being asked to consider and approve (i) a proposal to reorganize the Asia Bond Portfolio into the Aberdeen Fund; and (ii) a new investment sub-advisory agreement among the Asia Bond Portfolio, CSAM and AAMAL. Q. What is happening? A. Credit Suisse Group AG (Credit Suisse), the corporate parent of CSAM, the investment adviser to the Asia Bond Portfolio, announced on December 31, 2008 that it had signed an agreement to sell part of its Global Investors traditional asset management business (the Acquired Businesses) in return for up to 24.97% of the share capital of Aberdeen Asset Management PLC (Aberdeen PLC) (the sale of the Acquired Businesses by Credit Suisse to Aberdeen PLC is referred to as the Transaction). The sale includes the majority of the Credit Suisse Global Investors business in Europe, the United States, and Asia Pacific. The Transaction is subject to customary closing conditions, including regulatory approvals in various jurisdictions and approval by Aberdeen PLC shareholders. The portion of the Transaction affecting Asia Bond Portfolio is expected to close on or about April 30, 2009; the remaining Transaction is expected to close later in the second quarter or in the third quarter of 2009. The Acquired Businesses includes Credit Suisse Asset Management Limited (Australia) (CSAM Australia), the investment sub-adviser to the Asia Bond Portfolio. Following the announcement of the Transaction, the Asia Bond Portfolio entered into an Agreement and Plan of Reorganization (Reorganization Agreement) with Aberdeen Trust, on behalf of the Aberdeen Fund, which contemplates: · the transfer of all of the assets of the Asia Bond Portfolio to the Aberdeen Fund in exchange for shares of the Aberdeen Fund having an aggregate value equal to the assets and liabilities of the Asia Bond Portfolio and the assumption by the Aberdeen Fund of all of the liabilities of the Asia Bond Portfolio; · the distribution to each shareholder of the Asia Bond Portfolio Institutional Class shares of the Aberdeen Fund having an aggregate net asset value equal to the aggregate net asset value of the Institutional Class shares of the Asia Bond Portfolio held by that shareholder on the closing date of the reorganization; and · the subsequent complete liquidation of the Asia Bond Portfolio (the foregoing transaction is referred to herein as the Reorganization). Q. How is the Asia Bond Portfolio proposed to be reorganized? A. The Reorganization Agreement was approved by the Board of Directors of the Asia Bond Portfolio (the Credit Suisse Board) and Aberdeen Trusts Board of Trustees (the Aberdeen Board). The Reorganization Agreement contemplates the Reorganization of the Institutional Class shares of the Asia Bond Portfolio into the Institutional Class shares of the Aberdeen Fund. Asia Bond Portfolio shareholders who do not wish to have their Asia Bond Portfolio Institutional Class shares exchanged for Institutional Class shares of the Aberdeen Fund as part of the Reorganization should redeem their shares prior to the consummation of the Reorganization. If you redeem your shares, you will recognize a taxable gain or loss based on the difference between your tax basis in the shares and the amount you receive for them. In the event the Asia Bond Portfolio fails to receive sufficient votes for approval of the Reorganization, management will consider whether to continue further solicitations. If the shareholders of the Asia Bond Portfolio do not approve the Reorganization Agreement, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. Q. What is the anticipated timing of the Reorganization? A. The meeting of shareholders is scheduled to occur on June 10, 2009. If all necessary approvals are obtained, the proposed Reorganization will likely take place in the early third quarter of 2009. Q. Are there any significant differences between the investment objective and policies of the Asia Bond Portfolio and the Aberdeen Fund? A. The Aberdeen Fund is a shell fund created for the purpose of acquiring the assets and liabilities of the Asia Bond Portfolio and has substantially similar investment objective, policies and restrictions as the Asia Bond Portfolio. Q. Are there any significant differences in the annual fund operating expenses of the Asia Bond Portfolio and Aberdeen Fund? A. The investment adviser to the Aberdeen Fund has agreed for a period of two years following the consummation of the Reorganization to limit the net expenses of the Aberdeen Fund so that it does not exceed the net expense ratio of the Asia Bond Portfolio in effect at the time of the Reorganization. Q. Why has the Reorganization of the Asia Bond Portfolio into the Aberdeen Fund been recommended? A. The Credit Suisse Board and the Aberdeen Board (collectively, the Boards) have each determined that the Reorganization of the Asia Bond Portfolio into the Aberdeen Fund is in the best interest of the shareholders of their respective funds and that the interests of shareholders would not be diluted as a result of the Reorganization. In making this determination, the Boards considered the management resources, research capabilities and fund distribution capabilities of AAMI and its affiliates; 2 the projected comparable or lower expense ratios of the Aberdeen Fund; and the future prospects of the Asia Bond Portfolio if the Reorganization was not effected. The Credit Suisse Boards recommendations with respect to, and Asia Bond Portfolio shareholder approval of, the Reorganization Agreement is not conditioned on the consummation of the Transaction. The Reorganization Agreement is subject to certain closing conditions and termination rights, including the Credit Suisse Boards right to terminate the Reorganization Agreement if it determines that proceeding with the Reorganization is inadvisable for the Asia Bond Portfolio, which may be the case if the Transaction is not consummated. In the event that the Credit Suisse Board determines not to proceed with the Reorganization with respect to Asia Bond Portfolio, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. Q. Will there be any sales load, commission or other transactional fee in connection with the Reorganization? A. No. The full value of your Institutional Class shares of the Asia Bond Portfolio will be exchanged for Institutional Class shares of the Aberdeen Fund without any sales load, commission or other transactional fee being imposed. Q. Why are you sending me this information? A. You are receiving this Proxy Statement/Prospectus because you own shares in the Asia Bond Portfolio and have the right to vote on the very important Proposals concerning your investment. Q. What effect will the Reorganization have on me as an Asia Bond Portfolio shareholder? A. Immediately after the Reorganization, shareholders of the Asia Bond Portfolio will own Institutional Class shares of the Aberdeen Fund that are equal in value to the Institutional Class shares of the Asia Bond Portfolio that were held by those shareholders immediately prior to the closing of the Reorganization. The Aberdeen Fund will offer similar shareholder services as the Asia Bond Portfolio. In addition, neither Credit Suisse nor Aberdeen PLC contemplates instituting any fundamental changes to the manner in which the Asia Bond Portfolio has been provided advisory services. A number of the existing portfolio managers, senior professionals, management team members and other key employees of Credit Suisse may be offered employment with AAMAL or its affiliates and those that accept may be integrated within the portfolio management team that will be managing the Aberdeen Fund following the Reorganization. There can be no assurance, however, that any portfolio manager or other employee of Credit Suisse that is part of the Acquired Businesses will be employed by AAMAL or its affiliates before or after the completion of the Transaction. The following table outlines the service provider changes to your Asia Bond Portfolio that will result from the Reorganization: 3 Asia Bond Portfolio Aberdeen Fund Adviser Credit Suisse Asset Management, LLC Aberdeen Asset Management Inc. Sub-Advisers Credit Suisse Asset Management Limited Aberdeen Asset Management Investment (Australia) Services Limited Aberdeen Asset Management Asia Limited Administrators Credit Suisse Asset Management Securities, Aberdeen Asset Management Inc. Inc. State Street Bank and Trust Company Sub-Administrator Not Applicable Citi Fund Services Ohio, Inc. Transfer Agent Boston Financial Data Services Inc. Citi Fund Services Ohio, Inc. Custodian State Street Bank and Trust Company JP Morgan Chase Bank, N.A. Distributor Credit Suisse Asset Management Securities Aberdeen Fund Distributors LLC Inc. Auditor PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Q. What will be the federal income tax consequences of the Reorganization? A. As a condition to the Asia Bond Portfolios obligation to consummate the Reorganization, the Asia Bond Portfolio and the Aberdeen Fund will receive an opinion from legal counsel to Aberdeen Trust to the effect that, on the basis of the existing provisions of the Internal Revenue Code of 1986, as amended, current administrative rules and court decisions, the transactions contemplated by the Reorganization Agreement constitute a tax-free reorganization for federal income tax purposes (although there can be no assurances that the Internal Revenue Service will deem the exchange to be tax-free). Q. What will happen if the Reorganization Agreement is approved but the Transaction is not consummated? A. The Reorganization Agreement is subject to certain closing conditions and termination rights, including the Credit Suisse Boards right to terminate the Reorganization Agreement if it determines that proceeding with the Reorganization is inadvisable for the Asia Bond Portfolio, which may be the case if the Transaction is not consummated. In the event that the Credit Suisse Board determines not to proceed with the Reorganization with respect to Asia Bond Portfolio, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. Q. Why am I being asked to vote on a proposed new investment sub-advisory agreement? A. The Investment Company Act of 1940, as amended (the 1940 Act), which regulates investment companies such as the Asia Bond Portfolio, requires investment advisory agreements to contain a provision under which the agreement terminates in the event of an assignment (as that term is defined in the 1940 Act and the rules under the 1940 Act). The Transaction between Credit Suisse and Aberdeen PLC will constitute an assignment of the Asia Bond Portfolios investment sub-advisory agreement with CSAM Australia. 4 In anticipation of the Transaction, the Credit Suisse Board has approved an interim investment sub-advisory agreement for the Asia Bond Portfolio with AAMAL (the Interim Sub-Advisory Agreement) under which AAMAL will serve as investment sub-adviser to the Asia Bond Portfolio following the termination of the Asia Bond Portfolios sub-advisory agreement with CSAM Australia until the earlier of 150 days following such termination or the completion of the Reorganization. Compensation earned by AAMAL under the Interim Sub-Advisory Agreement will be held in interest-bearing escrow accounts for a period of up to 150 days from the termination of the previous investment sub-advisory agreement. The Credit Suisse Board also approved a new investment sub-advisory agreement with AAMAL (the New Sub-Advisory Agreement). The approval by the Asia Bond Portfolios shareholders of the New Sub-Advisory Agreement is necessary for AAMAL to receive the amounts held in the escrow accounts for its advisory services to the Asia Bond Portfolio performed under the Interim Sub-Advisory Agreement. The Interim Sub-Advisory Agreement and New Sub-Advisory Agreement are identical in all material respects to each other and to the existing investment sub-advisory agreement with CSAM Australia, including with respect to fees, other than with respect to the effective dates, termination dates and, for the Interim Sub-Advisory Agreement, the escrow provisions. The advisory and sub-advisory fee rates of the Asia Bond Portfolios agreement with CSAM Australia will remain the same in the Interim Sub-Advisory Agreement and the New Sub-Advisory Agreement. The Interim Sub-Advisory Agreement will only become effective following the closing of the Transaction with respect to CSAM Australia, and then only to the extent that the Reorganization has not occurred. The approval of the New Sub-Advisory Agreement for the Asia Bond Portfolio is conditioned on the approval of the Reorganization Agreement by the Asia Bond Portfolios shareholders, but the approval of the New Sub-Advisory Agreement will not become effective if the Interim Sub-Advisory Agreement has not become effective for any reason. If Asia Bond Portfolio shareholders approve the Reorganization Agreement, Asia Bond Portfolio will reorganize into the Aberdeen Fund and the Aberdeen Fund will be advised by AAMI and AAMAL pursuant to investment advisory and sub-advisory agreements that have been approved for the Aberdeen Fund. Q. What happens if the New Sub-Advisory Agreement is not approved? A. If shareholders of the Asia Bond Portfolio do not approve the proposed New Sub-Advisory Agreement and the Interim Sub-Advisory Agreement has not been implemented, AAMAL will be paid the lesser of the costs incurred in performing its services under the Interim Sub-Advisory Agreement plus interest earned or the total amount in the escrow account for the Asia Bond Portfolio plus interest earned. Q. How does the Credit Suisse Board recommend that I vote? A. After careful consideration, the Credit Suisse Board recommends that you vote FOR each Proposal. A summary of the Directors considerations is provided in the enclosed Proxy Statement/Prospectus in the sections entitled Reasons for the Reorganization and Proposal 2: To Approve an Investment Sub-Advisory Agreement. Q. Will my Asia Bond Portfolio pay for this proxy solicitation or for the costs of the Reorganization? A. No. The Asia Bond Portfolio will not bear these costs. CSAM and AAMI will bear all costs arising in connection with the transactions contemplated by the Reorganization Agreement (including, but 5 not limited to, proxy and proxy solicitation costs, printing costs, Credit Suisse Boards fees relating to the special Board meetings, legal fees and costs of the Reorganization). Q. How do I vote my shares? By Mail : You may authorize your proxy by completing the enclosed proxy card(s) by dating, signing and returning it in the postage paid envelope. Please note that if you sign and date the proxy card but give no voting instructions, your shares will be voted FOR the Proposals described above. By Telephone : You may authorize your proxy by telephone by calling the number on your proxy card. To vote in this manner, you will need the control number that appears on your proxy card(s). Via the Internet : You may authorize your proxy via the Internet by accessing the website address printed on the enclosed proxy card(s). To vote in this manner, you will need the control number that appears on your proxy card(s). Vote In Person : Attend the Meeting as described in the Proxy Statement/Prospectus. If you wish to attend the Meeting, please notify us by calling 1-800-293-1232. Q. Whom should I call for additional information about this Proxy Statement/Prospectus? A. If you need any assistance, or have any questions regarding the Proposals or how to vote your shares, please call us at 1-800-293-1232 or call The Altman Group, Inc., our proxy solicitor, at 1-866-745-0271. THE ASIA BOND PORTFOLIOS BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSALS DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. 6 COMBINED PROXY STATEMENT/PROSPECTUS CREDIT SUISSE INSTITUTIONAL FUND, INC. Asia Bond Portfolio Eleven Madison Avenue New York, New York 10010 (212) 325-2000 ABERDEEN FUNDS Aberdeen Asia Bond Institutional Fund 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, Pennsylvania 19428 (610) 238-3600 Dated April , 2009 This combined proxy statement/prospectus (the Proxy Statement/Prospectus) solicits proxies to be voted at a Special Meeting of Shareholders (the Meeting) of the Asia Bond Portfolio, a series of Credit Suisse Institutional Fund, Inc., a Maryland corporation, (Credit Suisse Fund). The Meeting has been called by the Board of Directors of Credit Suisse Fund (the Credit Suisse Board) to vote on the following proposals (the Proposals): Proposals 1. To approve an Agreement and Plan of Reorganization (the Reorganization Agreement) between Credit Suisse Fund, on behalf of the Asia Bond Portfolio and Aberdeen Funds, a Delaware statutory trust (the Aberdeen Trust) on behalf of its Aberdeen Asia Bond Institutional Fund. 2. To approve an investment sub-advisory agreement among Credit Suisse Fund, on behalf of the Asia Bond Portfolio, Credit Suisse Asset Management, LLC (CSAM) and Aberdeen Asset Management Asia Limited (AAMAL). The Meeting is scheduled for June 10, 2009 at 10:00 a.m. New York time, at the offices of CSAM, Eleven Madison Avenue, New York, New York 10010. The Credit Suisse Board, on behalf of the Asia Bond Portfolio, is soliciting this proxy. This Proxy Statement/Prospectus will first be sent to shareholders on or about [ , 2009]. Under the Reorganization Agreement, the Asia Bond Portfolio will transfer all of its assets and liabilities to the Aberdeen Asia Bond Institutional Fund (the Aberdeen Fund) in exchange for Institutional Class shares of the Aberdeen Fund. This Proxy Statement/Prospectus gives you information about your investment in the Asia Bond Portfolio and the Aberdeen Fund and about other matters that you should know about before voting and investing. It is both the Asia Bond Portfolios proxy statement for the Meeting and a prospectus for the Aberdeen Fund. You should retain this Proxy Statement/Prospectus for future reference. A statement of additional information dated [, 2009] (the Statement of Additional Information), relating to this Proxy Statement/Prospectus, which contains more information about the Asia Bond Portfolio and the Aberdeen Fund and the proposed transaction, has been filed with the U.S. Securities and Exchange Commission (the SEC), and is incorporated herein by reference. The prospectus of the Aberdeen Fund dated [April , 2009] as amended to date (the Aberdeen Funds Prospectus), accompanies this Proxy Statement/Prospectus and is incorporated herein by reference and is considered a part of this Proxy Statement/Prospectus. The Aberdeen Funds Prospectus is intended to provide you with additional information about the Aberdeen Fund. The Aberdeen Fund is newly-organized and currently has no assets or liabilities. The Aberdeen Fund has been created in connection with the Reorganization Agreement for the purpose of acquiring the assets and liabilities of the Asia Bond Portfolio and will not commence operations until the date of the Reorganization. You can request a free copy of the Statement of Additional Information and the Aberdeen Funds Prospectus by calling (800) 523-1918 or by writing to: Aberdeen Funds, 5 Tower Bridge, 300 Barr Harbor Drive, Suite 300, West Conshohocken, Pennsylvania 19428. As with all mutual funds, the SEC has not approved or disapproved these securities or passed upon the adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other U.S. government agency. Mutual fund shares involve investment risks, including the possible loss of principal. 2 COMBINED PROXY STATEMENT/PROSPECTUS TABLE OF CONTENTS Page SUMMARY 1 PROPOSAL 1: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION . 1 What is the purpose of the Proposal? 1 What are the federal income tax consequences of the Reorganization? 1 How do the investment objective, investment strategies and fundamental investment limitations of theAsia BondPortfolioand the Aberdeen Fund compare? What are the fees and expenses of each Fund and what can I expect them to be 2 after the Reorganization? 6 What are other differences between the Asia Bond Portfolio and Aberdeen Fund? 9 Where can I find more financial information about the Funds? 10 What are the principal risks associated with investments in the Funds? 10 REASONS FOR THE REORGANIZATION 13 INFORMATION ABOUT THE REORGANIZATION AND THE REORGANIZATION AGREEMENT 17 How will the Reorganization be carried out? 17 Who will pay the expenses of the Reorganization? 19 What are the federal income tax consequences of the Reorganization? 19 What should I know about shares of the Aberdeen Fund? 20 What are the capitalizations of the Funds and what might the capitalization be after the Reorganization? 20 COMPARISON OFASIA BOND PORTFOLIOAND ABERDEEN FUND 21 Who manages the Funds? 21 What are the other service providers? 25 Comparison of dividends, distribution, purchase, redemption and exchange policies 26 Are there any significant differences between Credit Suisse Fund's and Aberdeen Trusts Charter Documents? 27 PROPOSAL 2: TO APPROVE AN INVESTMENT SUB-ADVISORY AGREEMENT 32 Why is a New Sub-Advisory Agreement needed? 32 How does the New Sub-Advisory Agreement differ from the current investment sub-advisory agreement? 33 What factors did the Credit Suisse Board consider in recommending that shareholders approve the New Sub-Advisory Agreement? 34 MORE INFORMATION ABOUT THE FUNDS 35 VOTING INFORMATION 37 What vote is necessary to approve the Proposals? 37 Who can vote to approve the Proposals? 38 How do I ensure my vote is accurately recorded? 38 May I revoke my proxy? 38 What other matters will be voted upon at the Meeting? 39 What other solicitations will be made? 39 How do I submit a shareholder proposal? 40 PRINCIPAL HOLDERS OF SHARES 41 ii EXHIBITS Exhibit A  Form of Agreement and Plan of Reorganization Exhibit B  Form of New Investment Sub-Advisory Agreement iii SUMMARY This is only a summary of certain information contained in the Proxy Statement/Prospectus. You should read the more complete information in the rest of this Proxy Statement/Prospectus, including the Reorganization Agreement (attached as Exhibit A), and the information contained in the Aberdeen Funds Prospectus that accompanies this Proxy Statement/Prospectus. PROPOSAL 1: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION Shareholders of the Asia Bond Portfolio are being asked to consider and approve the Reorganization Agreement. The Reorganization Agreement provides for: (i) the acquisition by the Aberdeen Fund of all of the assets and liabilities of the Asia Bond Portfolio in exchange for Institutional Class shares of the Aberdeen Fund; (ii) the pro rata distribution of Institutional Class shares of the Aberdeen Fund to shareholders of the Asia Bond Portfolio; and (iii) the subsequent liquidation of the Asia Bond Portfolio. If the shareholders of the Asia Bond Portfolio vote to approve the Reorganization Agreement, as a shareholder of the Asia Bond Portfolio, you will receive Aberdeen Funds Institutional Class shares equal in total value to your investment in the Asia Bond Portfolio. If approved, the Reorganization Agreement will have the effect of reorganizing the Asia Bond Portfolio with and into the Aberdeen Fund, which has substantially similar investment objective and strategies, as set forth below. This means that you will cease to be a shareholder of the Asia Bond Portfolio and will become a shareholder of the Aberdeen Fund. This exchange will occur on a date agreed to by the parties to the Reorganization Agreement (hereafter, the Closing Date), which is currently expected to be in the early third quarter of 2009. A copy of the Reorganization Agreement is attached as Exhibit A. The proposed reorganization for the Asia Bond Portfolio is referred to in this Proxy Statement/Prospectus as the Reorganization. What is the purpose of the Proposal? At meetings held on February 18, 2009 and March 11, 2009, the Credit Suisse Board considered and on March 11, 2009 unanimously approved the Reorganization Agreement and recommended that shareholders of the Asia Bond Portfolio approve the Reorganization Agreement. For the reasons set forth below under Reasons for the Reorganization, the Credit Suisse Board and the Board of Trustees of Aberdeen Trust (the Aberdeen Board and collectively with the Credit Suisse Board, the Boards) have concluded that the Reorganization is in the best interests of the Asia Bond Portfolio and the Aberdeen Fund, respectively. The Boards have also concluded that the interests of Asia Bond Portfolio shareholders and the Aberdeen Fund shareholders will not be diluted as a result of the Reorganization. What are the federal income tax consequences of the Reorganization? It is expected that shareholders of the Asia Bond Portfolio will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their Institutional Class shares 1 in the Asia Bond Portfolio for Institutional Class shares of the Aberdeen Fund pursuant to the Reorganization Agreement (although there can be no assurance that the Internal Revenue Service (IRS) will deem the exchange to be tax-free). You should, however, consult your tax adviser regarding the effect, if any, of the Reorganization in light of your individual circumstances. You should also consult your tax adviser about other state and local tax consequences of the Reorganization, if any, because the information about tax consequences in this document relates to the federal income tax consequences of the Reorganization only. For further information about the federal income tax consequences of the Reorganization, see Information About the Reorganization  What are the federal income tax consequences of the Reorganization? As a condition to the closing of the Reorganization, the Asia Bond Portfolio and the Aberdeen Fund will receive an opinion from Aberdeen Trusts counsel, Stradley Ronon Stevens & Young, LLP (based on certain facts, qualifications, assumptions and representations) to the effect that the reorganization of the Asia Bond Portfolio into the Aberdeen Fund, for federal income tax purposes, will qualify as a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the Code). How do the investment objective, investment strategies and fundamental investment limitations of the Asia Bond Portfolio and the Aberdeen Fund compare? Investment Objective The Aberdeen Funds investment objective is identical to that of the Asia Bond Portfolio. Investment Objective of the Asia Bond Investment Objective of the Aberdeen Fund Portfolio To maximize total investment return consistent with prudent investment Identical to the Asia Bond Portfolio. management, consisting of a combination of interest income, currency gains and capital appreciation. Investment Strategies Each Fund seeks to achieve its objective by investing primarily in bonds and other debt securities of Asian sovereign and corporate issuers. As a non-fundamental policy, under normal market conditions, each Fund will invest at least 80% of the value of its net assets, plus any borrowings for investment purposes, in bonds of Asian issuers, as defined below, and derivatives that reflect the performance of bonds of Asian issuers. The portion of each Funds assets not invested in these investments may be invested in debt securities issued by the U.S. government, its agencies and instrumentalities, U.S. companies and multinational organizations, such as the Asian Development Bank, as well as non-Asian derivatives and other assets. Each Fund may invest without limit in emerging markets and in issuers of any market capitalization, including start-ups. 2 Asian issuers are issuers (i) organized under the laws of an Asian country or that maintain their principal place of business in Asia; (ii) traded principally in Asia; or (iii) that during the issuers most recent fiscal year, derived at least 50% of their revenues or profits from goods produced or sold, investments made, or services performed in Asia or have at least 50% of their assets in an Asian country. For the purposes of the Funds investments, Asia currently includes Bangladesh, Brunei, China, Hong Kong, India, Indonesia, Japan, Kazakhstan, Korea, Laos, Macau, Malaysia, Mongolia, Nepal, Pakistan, the Philippines, Singapore, Sri Lanka, Taiwan, Thailand and Vietnam. The portfolio managers base their investment decisions on fundamental market factors, currency trends and credit quality. Each Fund invests where the combination of interest, appreciation and currency exchange rates appear attractive. Each Fund will be broadly diversified in terms of countries invested in and rating of issuers. Each Fund may invest in debt securities of any quality, including debt securities rated as low as C by Moodys Investors Service (Moodys) or D by Standard & Poors (Standard & Poors), or, if unrated, deemed to be of comparable quality. Securities rated C by Moodys can be regarded as having extremely poor prospects of ever attaining any real investment standing. Securities rated D by Standard & Poors are in payment default. Each Fund currently intends to maintain an average portfolio credit rating of BB- by Standard & Poors. The portfolio managers seek to achieve the objective through active management of the Funds duration, credits, currency exposure and country allocation. A top-down analysis is performed to determine the portion of portfolio assets to be invested in Asian corporate, Asian sovereign and U.S. government and corporate bonds. Then, the portfolio managers determine the allocation of assets to particular countries in the region and finally, individual securities are selected by evaluating the industry and business profile of the issuer, the financial profile of the issuer, the structure and subordination of the security and other relevant factors. The portfolio managers intend to enhance return by managing currency exposure, which may involve hedging transactions as well as speculating in comparative changes in currency exchange rates. Each Funds exposure to a currency can exceed the value of the Funds securities denominated in that currency and may exceed the value of the Funds assets. Currency positions will be based on the portfolio managers analysis of relevant regional macroeconomic and other factors. Neither Fund has a stated maturity or duration policy and the average effective maturity or duration may change. The advisers have implemented proprietary risk management systems to monitor the Funds to protect against loss through overemphasis on a particular issuer, country or currency. Each Fund may hedge or take speculative positions in currencies. To gain or hedge exposure to currencies, each Fund may use futures, forwards, options or swaps. Each Fund may invest in all types of bonds, including: certificates of deposit and other bank obligations; corporate bonds, debentures and notes; convertible debt securities; credit linked notes; 3 government securities; loans or similar extensions of credit; mortgage-backed and asset-backed securities; and repurchase agreements involving portfolio securities. Each Fund primarily holds securities denominated in Asian currencies or in U.S. dollars, although they may hold other currencies in order to achieve their objective. Each Fund may invest up to: 25% of assets in the securities of any one foreign government, its agencies, instrumentalities and political subdivisions; 50% of assets in bonds of issuers located in any single foreign country; and 100% of net assets in emerging markets and in bonds rated below investment grade. Each Fund may engage in other investment practices that include the use of options, futures, swaps and other derivative securities. Each Fund will attempt to take advantage of pricing inefficiencies in these securities. Each Fund may engage in derivative transactions involving a variety of underlying instruments, including currencies, debt securities, securities indexes, futures and options on swaps (commonly referred to as swaptions). In particular, each Fund may engage in credit default swaps, cross-currency swaps, and interest rate swaps; futures and options on interest rate swaps, certificates of deposit or currencies; and forwards on currencies. The writing of uncovered (or so-called naked) options and other futures and derivative strategies are speculative and may hurt the Funds performance. Each Fund may attempt to hedge its investments in order to mitigate risk, but it is not required to do so. The benefits to be derived from each Funds options, futures and derivatives strategy are dependent upon the portfolio managers ability to discern pricing inefficiencies and predict trends in these markets, which decisions could prove to be inaccurate. This requires different skills and techniques than predicting changes in the price of individual debt securities, and there can be no assurance that the use of this strategy will be successful. To a limited extent, each Fund may also engage in other investment practices. Fundamental Investment Restrictions This section briefly compares and contrasts certain fundamental investment restrictions of the Asia Bond Portfolio with the Aberdeen Fund. More complete information may be found in the respective Statements of Additional Information for the Asia Bond Portfolio and the Aberdeen Fund. Unless otherwise indicated, the restrictions discussed below are fundamental policies of the Asia Bond Portfolio or Aberdeen Fund. This means that the policy cannot be changed without the approval of shareholders. Investment restrictions that are non-fundamental may be changed by the Asia Bond Portfolio and Aberdeen Fund by their respective Boards. 4 Borrowing and Issuing Senior Securities . The Aberdeen Fund may not borrow money or issue senior securities, except that the Aberdeen Fund may sell securities short, enter into reverse repurchase agreements and may otherwise borrow money and issue senior securities as and to the extent permitted by the 1940 Act or any rule, order or interpretation thereunder. The Asia Bond Portfolio has a comparable policy that it may not borrow money, except to the extent permitted under the 1940 Act. In addition the Asia Bond Portfolio may not issue any senior security except to the extent permitted under the 1940 Act. Underwriting. The Aberdeen Fund may not act as an underwriter of another issuers securities, except to the extent that the Aberdeen Fund may be deemed an underwriter within the meaning of the Securities Act of 1933 in connection with the purchase and sale of portfolio securities. The Asia Bond Portfolio may not act as an underwriter of securities of other issuers except that the Asia Bond Portfolio may acquire restricted or not readily marketable securities under circumstances where, if such securities were sold, the Asia Bond Portfolio might be an underwriter for purposes of the Securities Act of 1933. Commodities. The Aberdeen Fund may not purchase or sell commodities or commodities contracts, except to the extent disclosed in the current Prospectus or Statement of Additional Information of the Aberdeen Fund. The Asia Bond Portfolio may not purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments. Industry Concentration . The Aberdeen Fund may not purchase the securities of any issuer if, as a result, 25% or more (taken at current value) of the Aberdeen Funds total assets would be invested in the securities of issuers, the principal activities of which are in the same industry. This limitation does not apply to securities issued by the U.S. government or its agencies or instrumentalities or securities of other investment companies. The following industries, among others, are considered separate industries for purposes of this investment restriction: electric, natural gas distribution, natural gas pipeline, combined electric and natural gas, and telephone utilities, captive borrowing conduit, commercial mortgage, residential mortgage, equipment finance, premium finance, leasing finance, consumer finance and other finance. The Asia Bond Portfolio has a comparable policy that it may not invest more than 25% of its total assets in the securities of issuers conducting their principal business activities in any one industry; provided that there is no limit for the Asia Bond Portfolio in respect of investments in U.S. government securities. Lending. The Aberdeen Fund may not lend any security or make any other loan, except that the Aberdeen Fund may in accordance with its investment objective and policies (i) lend portfolio securities, (ii) purchase and hold debt securities or other debt instruments, including but not limited to loan participations and subparticipations, assignments, and structured securities, (iii) make loans secured by mortgages on real property, (iv) enter into repurchase agreements, and (v) make time deposits with financial institutions and invest in instruments issued by 5 financial institutions, and enter into any other lending arrangement as and to the extent permitted by the 1940 Act or any rule, order or interpretation thereunder. The Asia Bond Portfolio has a comparable policy that it will not make loans except through loans of portfolio securities, entry into repurchase agreements, acquisitions of securities consistent with its investment objective and policies and as otherwise permitted by the 1940 Act. Real Estate . The Aberdeen Fund may not purchase or sell real estate, except that the Aberdeen Fund may (i) acquire real estate through ownership of securities or instruments and sell any real estate acquired thereby, (ii) purchase or sell instruments secured by real estate (including interests therein), and (iii) purchase or sell securities issued by entities or investment vehicles that own or deal in real estate (including interests therein). The Asia Bond Portfolio has a comparable policy that it will not purchase or sell real estate, provided that the Asia Bond Portfolio may invest in securities secured by real estate or interests therein or issued by companies that invest or deal in real estate or interests therein or are engaged in the real estate business, including real estate investment trusts. Pledge, mortgage or hypothecate . The Asia Bond Portfolio may not pledge, mortgage or hypothecate its assets except to secure permitted borrowings or as otherwise permitted under the 1940 Act. The Aberdeen Fund has a similar non-fundamental investment limitation. For a complete description of the Aberdeen Funds investment strategies, policies, and risks, you should read the Aberdeen Funds Prospectus that accompanies this Proxy Statement/Prospectus. What are the fees and expenses of each Fund and what can I expect them to be after the Reorganization? Expense Ratio Tables. Expenses of mutual funds are often measured by their expense ratios ( i.e. , the ratio of their total expenses for a year divided by their average daily net asset value over the same year). The following tables: (1) compare the fees and expenses for the Asia Bond Portfolio and the Aberdeen Fund based on actual expenses of the Asia Bond Portfolio for a recent twelve-month period, estimated expenses for the Aberdeen Fund (which is a shell fund created for the purpose of this Reorganization that will not commence operations until the consummation of the Reorganization); and (2) show the estimated fees and expenses for the Aberdeen Fund on a pro forma basis after giving effect to the Reorganization. The purpose of these tables is to assist shareholders in understanding the various costs and expenses that investors in this Fund will bear as shareholders. The table enables you to compare and contrast the expense levels for the Asia Bond Portfolio and the Aberdeen Fund and obtain a general idea of what the expense levels will be if the Reorganization occurs. The table does not reflect any charges that may be imposed by institutions directly on their customer accounts in connection with investments in the funds. Pro forma expense levels shown should not be considered an actual representation of future expenses or performance. Such pro forma expense levels project anticipated levels but actual expenses may be greater or less than those shown. 6 The Asia Bond Portfolios expenses are based on actual expenses for the twelve months ended October 31, 2008. The Aberdeen Funds expenses are based on anticipated fees and expenses payable by the Aberdeen Fund through the fiscal year ending October 31, 2009. The shareholder services for the Asia Bond Portfolio and the Aberdeen Fund have some differences and are compared in more detail below in the section titled Shareholder Transactions and Services of the Asia Bond Portfolio and the Aberdeen Fund. With respect to each Funds net annual operating expenses, the Aberdeen Fund has the same or lower net overall expenses after contractual expense limitations and fee waivers than the Asia Bond Portfolio. AAMI has agreed for a period of two years following the consummation of the Reorganization to limit the net expense ratio of the Aberdeen Fund so that it does not exceed the net expense ratio of the Asia Bond Portfolio in effect at the time of the Reorganization. 7 FEE TABLE FOR THE ASIA BOND PORTFOLIO AND THE ABERDEEN FUND Pro forma Shareholder fees Asia Bond Portfolio Aberdeen Fund Aberdeen Fund- After (paid directly from your investment) 1 (Institutional Class) (Institutional Class) Reorganization (Institutional Class) Maximum Sales Charge (Load) imposed None None None upon purchases (as a percentage of offering price) Maximum Deferred Sales Charge (Load) (as None None None a percentage of offering or sale price, whichever is less) Redemption/Exchange Fee (as a percentage 2.00% 2 2.00% 3 2.00% 3 of amount redeemed or exchanged) Annual fund operating expenses (expenses that are deducted from fund assets) 4 Management Fees 0.50% 0.50% 0.50% Distribution and/or Service (12b-1) Fees None None None Other Expenses 0.11% 0.41% 0.41% Total annual fund operating expenses 0.61% 0.91% 0.91% Less: Amount of Fee Limitation/ Expense 0.00% 0.26% 5 0.26% 5 Reimbursements Net annual fund operating expenses 0.61% 0.65% 0.65% 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 Imposed on shares redeemed with 30 days from the date of purchase. 3 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 30 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Aberdeen Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. Shares issued in connection with the Reorganization will not be subject to the redemption fee. 4 The Asia Bond Portfolios Annual fund operating expenses are based on actual expenses paid by the Asia Bond Portfolio for the fiscal year ended October 31, 2008. The Asia Bond Portfolios Net annual fund operating expenses are estimated for the fiscal year ending October 31, 2009. The Aberdeen Funds Annual fund operating expenses are annualized expenses based on anticipated fees and expenses payable by the Aberdeen Fund for the current fiscal year. 5 Aberdeen Trust and AAMI have entered into a written contract limiting operating expenses to 0.65% for Institutional Class through at least , 2010. This limit excludes certain Aberdeen Fund expenses, including any taxes, interest, brokerage fees and short-sale dividend expenses. Aberdeen Trust is authorized to reimburse AAMI for management fees previously limited and/or for expenses previously paid by AAMI, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which AAMI limited the fees or reimbursed the expenses and the reimbursements do not cause the Aberdeen Fund to exceed the expense limitation in the agreement at the time the expenses are waived. Examples. These examples are intended to help you compare the cost of investing in (1) the Asia Bond Portfolio as it currently exists; (2) the Aberdeen Fund as it currently exists; and (3) the Aberdeen Fund if it acquires the Asia Bond Portfolio (the  Pro forma ) with the cost of investing in other mutual funds. These examples assume that you invest $10,000 in a Fund for 8 the time periods indicated and then sell all of your shares of that Fund at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Credit Suisse Asia Bond Portfolio $62 $195 $340 $762 (Institutional Class shares) Aberdeen Asia Bond Institutional Fund $66* $264 $478 $1,096 (Institutional Class shares) Pro forma Aberdeen Asia Bond Institutional $66 $264 $478 $1,096 Fund - After Reorganization (Institutional Class shares) * While expenses for the Aberdeen Fund may be higher in any given year as compared to the Asia Bond Portfolio, the net annual operating expenses of the Aberdeen Fund will be subject to the same expense cap as the Asia Bond Portfolio for two years following the Reorganization. What are other differences between the Asia Bond Portfolio and Aberdeen Fund? Service Providers CSAM currently serves as investment adviser to the Asia Bond Portfolio. CSAM is an indirect, wholly-owned subsidiary of Credit Suisse Group AG (Credit Suisse), the corporate parent of CSAM. Credit Suisse Asset Management Limited (Australia) (CSAM Australia) serves as a sub-adviser to the Asia Bond Portfolio. AAMI will serve as the investment adviser to the Aberdeen Fund. AAMI is part of a global investment advisory business. Aberdeens international expertise lies with its affiliates: AAMISL, a United Kingdom corporation, and Aberdeen Asset Management Limited (AAMAL, and together with AAMI and AAMISL, the Aberdeen Advisers), a Singapore corporation. Both AAMISL and AAMAL are registered as investment advisers with the SEC. AAMI has hired AAMISL and AAMAL as sub-advisers to assist AAMI in its oversight of the Aberdeen Fund. To the extent that AAMISL or AAMAL do not have management over a specific portion of the Aberdeen Funds assets, AAMISL and AAMAL will assist AAMI with oversight for the Aberdeen Fund. When a portfolio manager team from AAMISL or AAMAL are allocated a specific portion of any of the Aberdeen Funds assets to manage, it will receive a fee from AAMI for its investment decision services. The Asia Bond Portfolio and Aberdeen Fund will have different administrators, distributors, transfer agents and other service providers. For more information about investment advisory fees of the Asia Bond Portfolio and the Aberdeen Fund and for a detailed description of the management of the Aberdeen Fund and other service providers to the Aberdeen Fund, please see Comparison of the Asia Bond Portfolio and the Aberdeen Fund- Who manages the Funds and Who are the Other Service Providers? below. Institutional Class shares of the Asia Bond Portfolio and the Aberdeen Fund are offered at net asset value with no front-end or contingent deferred sales charge and are not subject to a Rule 12b-1 fee. The Asia Bond Portfolios and Aberdeen Funds purchase, redemption, 9 exchange, dividend and other policies and procedures are generally similar. For more information, see Comparison of Asia Bond Portfolio and Aberdeen Fund  Comparison of Dividends, Distribution, Purchase, Redemption and Exchange Policies below and the Aberdeen Funds Prospectus that accompanies this Proxy Statement/Prospectus. Where can I find more financial information about the Funds? The Asia Bond Portfolios annual report, which is incorporated by reference into the Statement of Additional Information, contains a discussion of the Asia Bond Portfolios performance during the past fiscal year. These documents also are available upon request. (See More Information About the Funds below.) The Aberdeen Fund is newly organized and has not yet commenced operations and thus has not published an annual or semi-annual report. What are the principal risks associated with investments in the Funds? Like all investments, an investment in the Asia Bond Portfolio or the Aberdeen Fund involves risk. There is no assurance that the Asia Bond Portfolio or the Aberdeen Fund will meet its investment objective. A Asia Bond Portfolios or Aberdeen Funds ability to achieve its investment objective will depend, among other things, on the portfolio managers analytical and portfolio management skills. As with most investments in mutual funds, the best results are achieved when investments in the Asia Bond Portfolio or the Aberdeen Fund are held for a number of years. The following pages provide the risks of the Asia Bond Portfolio and the Aberdeen Fund. The Aberdeen Funds risks are substantially similar to those of the Asia Bond Portfolio. A discussion of the principal risks of each Fund follows: Asian Risk. Investing in Asian companies could be adversely affected by major hostilities in the area. If a military conflict or the perception of such a conflict occurs, it could affect many aspects of the regions economy, which may subject the Fund to increased volatility and substantial declines in value. In addition, many Asian countries are dependent on the economies of the United States and Europe as key trading partners. Reduction in spending on products and services or changes in the U.S. or European economies or their relationships with countries in the region may cause an adverse impact on the regional economy, which may have a negative impact on the Funds investment portfolio and share price. Credit Risk. Credit risk refers to the likelihood that an issuer will default in the payment of the principal or interest on an instrument and is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of rating agencies and are not guarantees of the quality of the securities. In addition, the depth and liquidity of the market for a fixed income security may affect its credit risk. Credit risk of a security may change over its life and rated securities are often reviewed and may be subject to down grade by a rating agency. A fund purchasing bonds faces the risk that the creditworthiness of an issuer may decline, causing the value of the bonds to decline. In addition, an issuer may not be able to make timely payments on the interest and/or principal on the bonds it has issued. Because the issuers of high-yield bonds or junk bonds (bonds rated below the fourth highest category) may be in uncertain financial health, the prices of these bonds may be more vulnerable to bad economic 10 news or even the expectation of bad news, than investment-grade bonds. In some cases, bonds, particularly high-yield bonds, may decline in credit quality or go into default. Because the Fund may invest in securities not paying current interest or in securities already in default, these risks may be more pronounced. Fixed income securities are not traded on exchanges. The over-the-counter market may be illiquid and there may be times when no counterparty is willing to purchase or sell certain securities. The nature of the market may make valuations difficult or unreliable. Emerging Markets Risk. All of the risks of investing in foreign securities are increased in connection with investments in emerging markets securities. In addition, profound social changes and business practices that depart from norms in developed countries economies have hindered the orderly growth of emerging economies and their markets in the past and have caused instability. High levels of debt tend to make emerging economies heavily reliant on foreign capital and vulnerable to capital flight. Countries in emerging markets are also more likely to experience high levels of inflation, deflation or currency devaluation, which could also hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Foreign Investment Risk. Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk. An issuer of non-U.S. sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Funds may have limited recourse to compel payment in the event of a default. Information Risk. Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. 11 Currency Risk . The Funds invest in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Funds. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Access Risk . Some countries may restrict the Funds access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Funds. Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Funds to losses from fraud, negligence, delay or other actions. Interest Rate Risk. Interest rates have an effect on the value of the Funds fixed income investments because the value of those investments will vary as interest rates fluctuate. Generally, fixed income securities will decrease in value when interest rates rise and when interest rates decline, the value of fixed income securities can be expected to rise. The longer the effective maturity of the Funds securities, the more sensitive the Funds will be to interest rate changes. (As a general rule, a 1% rise in interest rates means a 1% fall in value for every year of duration. Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration.) As interest rates decline, the issuers of securities held by the Funds may prepay principal earlier than scheduled, forcing the Funds to reinvest in lower-yielding securities. Prepayment may reduce the Funds income. As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities. This will have the effect of locking in a below-market interest rate, increasing the Funds duration and reducing the value of such a security. Because the Funds may invest in mortgage-related securities, it is more vulnerable to both of these risks. Market Risk. Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Funds by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Funds emphasize bonds from any given industry, they could be hurt if that industry does not do well. 12 Non-diversified Status Risk. The Funds are considered a non-diversified investment company under the Investment Company Act of 1940, as amended (the 1940 Act) and is permitted to invest a greater proportion of its assets in the securities of a smaller number of issuers. As a result, the Funds may be subject to greater volatility with respect to its portfolio securities than a fund that is diversified. Regional Focus Risk. Focusing on a single geographical region involves increased currency, political, regulatory and other risks. Market swings in the targeted geographical region (Asia) likely will have a greater effect on portfolio performance than they would in a more geographically diversified bond fund. Speculative Exposure Risk. To the extent that a derivative or practice is not used as a hedge, the Funds are directly exposed to its risks. Gains or losses from speculative positions in a derivative may be much greater than the derivatives original cost. For example, potential losses from writing uncovered call options on currencies and from speculative short positions on currencies are unlimited. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Funds investments goes down, you may lose money. REASONS FOR THE REORGANIZATION Credit Suisse, the corporate parent of Asia Bond Portfolios investment adviser, CSAM, has signed an agreement to sell part of its Global Investors traditional asset management business (the Acquired Businesses) in return for up to 24.97% of the share capital of Aberdeen PLC (the Transaction). The Transaction includes the majority of the Global Investors businesses in Europe, the United States, and Asia Pacific. The Transaction is subject to customary closing conditions, including regulatory approvals in various jurisdictions and approval by Aberdeen PLC shareholders, and is expected to close in one or more stages in the second quarter and third quarter of 2009. The Transaction with respect to CSAM Australia is expected to close on or about April 30, 2009. The Acquired Businesses include CSAM Australia, the investment sub-adviser to Asia Bond Portfolio. Following the announcement of the Transaction, Asia Bond Portfolio entered into a Reorganization Agreement with the Aberdeen Trust, on behalf of the Aberdeen Fund. The Reorganization Agreement provides that Asia Bond Portfolio will transfer all of its assets and liabilities to the Aberdeen Fund in exchange for shares of the Aberdeen Fund and those shares will be transferred to shareholders of Asia Bond Portfolio in complete liquidation of Asia Bond Portfolio. After the Reorganization, Asia Bond Portfolio shareholders will be shareholders of the Aberdeen Fund. 13 The Credit Suisse Board, including the Directors who are deemed to be independent directors (each, an Independent Director and, collectively, the Independent Directors) under the 1940 Act, on behalf of Asia Bond Portfolio, determined, based on the considerations described below, that the Reorganization would be in the best interests of Asia Bond Portfolio and that the interests of Asia Bond Portfolios existing shareholders would not be diluted as a result of the Reorganization. At meetings of the Credit Suisse Board held on February 18, 2009 and March 11, 2009, information and analysis about the proposed Reorganization and the Aberdeen Advisers were presented to the Credit Suisse Board for consideration and discussion. The Credit Suisse Board had the opportunity to meet with, and ask questions of, the Aberdeen Advisers. The Credit Suisse Board considered the terms and conditions of the Reorganization Agreement, the information about the management capabilities and performance of the Aberdeen Advisers and the infrastructure and experience of the Aberdeen Advisers in administering the operations of the Aberdeen Funds. The Credit Suisse Board, in considering information about the Reorganization and the Aberdeen Advisers, were advised by counsel that is experienced in 1940 Act matters and that is independent of CSAM and AAMI. The Credit Suisse Board considered the sale of the Acquired Businesses to Aberdeen PLC as it relates to the Reorganization, and considered the Reorganization in connection with the overall Transaction and as an undertaking separate from the Transaction. The Credit Suisse Board evaluated and considered the overall capabilities of the Aberdeen Advisers as investment advisers and Aberdeen Fund Distributors LLC (AFD) as a distributor. The Credit Suisse Board received and considered a presentation from the Aberdeen Advisers representatives regarding the history and current operations of the Aberdeen Advisers and AFD, both in the United States and worldwide. The Credit Suisse Board considered the current operations and infrastructure of the Aberdeen Advisers with respect to the Aberdeen Funds and the ability of the Aberdeen Advisers to provide similar services to the shareholders of Asia Bond Portfolio, whether or not current Credit Suisse personnel become employed by the Aberdeen Advisers following the Transaction. The Credit Suisse Board noted that the investment objectives for Asia Bond Portfolio are substantially similar to the investment objectives of the Aberdeen Fund. The Credit Suisse Board considered that the Aberdeen Fund is a newly organized investment company created for purposes of this Reorganization. The Credit Suisse Board noted that the Aberdeen Advisers had existing personnel and expertise in the relevant investment strategies. The presentations to the Credit Suisse Board also explained that the investment strategies, restrictions, and risks of Asia Bond Portfolio are substantially similar to the investment strategies, restrictions, and risks of the Aberdeen Fund. See Summary: How do the investment objective, investment strategies and fundamental investment limitations of the Asia Bond Portfolio and the Aberdeen Fund Compare. In deciding whether to recommend approval of the Reorganization to shareholders, the Credit Suisse Board also considered the fees and expense ratios of Asia Bond Portfolio and the Aberdeen Fund and the effect of existing and proposed fee waivers and/or expense limitations on such expense ratios. The Credit Suisse Board also considered the performance history of all Aberdeen funds in general. The Credit Suisse Board also considered that AAMI has agreed for a 14 period of two years following the consummation of the Reorganization to limit the net expense ratio of the Aberdeen Fund so that it does not exceed the net expense ratio of the Asia Bond Portfolio in effect at the time of the Reorganization. The Credit Suisse Board was informed by CSAM that the Asia Bond Portfolios shareholders would not bear the costs related to the Reorganization, and that Asia Bond Portfolio will not bear any fees and expenses of the Reorganization, including, without limitation, costs of legal advice, accounting, printing, mailing, proxy solicitation, and transfer taxes. The Credit Suisse Board was made aware that the costs of the Reorganization would be allocated between CSAM and AAMI. CSAM informed the Credit Suisse Board that the Reorganization will be structured as a tax-free reorganization. The Credit Suisse Board found that the Reorganization would benefit the shareholders of Asia Bond Portfolio based on the following conclusions: AAMI has a favorable qualification and background, as well as qualified personnel and a stable financial condition. The Aberdeen Funds investment objectives, strategies, restrictions and portfolio management are substantially similar to Asia Bond Portfolio. There will be no fund expense increases for the Aberdeen Fund for the first two years following the Reorganization. The Aberdeen Fund will have funding, resources and distribution channels that may enable the Aberdeen Fund to enjoy increased growth and possible economies of scale. Asia Bond Portfolio will not bear any costs of the Reorganization. The Credit Suisse Board recommends that shareholders approve the Reorganization. The Credit Suisse Boards recommendations with respect to, and Asia Bond Portfolio shareholder approval of, the Reorganization Agreement is not conditioned on the consummation of the Transaction. The Reorganization Agreement is subject to certain closing conditions and termination rights, including the Credit Suisse Boards right to terminate the Reorganization Agreement if it determines that proceeding with the Reorganization is inadvisable for the Asia Bond Portfolio, which may be the case if the Transaction is not consummated. In the event that the Credit Suisse Board determines not to proceed with the Reorganization with respect to Asia Bond Portfolio, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. On March 11, 2009 at a special meeting of the Credit Suisse Board, the Credit Suisse Board concluded that the Reorganization is in the best interests of Asia Bond Portfolio and that the interests of the shareholders of Asia Bond Portfolio will not be diluted as a result of the Reorganization. The Credit Suisse Board further recommended that shareholders of the Asia Bond Portfolio approve the Reorganization. The Directors approving the Reorganization Agreement and making the foregoing determinations included all of the Independent Directors. 15 On March 10, 2009, the Aberdeen Board also concluded that the Reorganization is in the best interests of the Aberdeen Funds. Section 15(f) of the 1940 Act Section 15(f) of the 1940 Act provides a safe harbor for an investment adviser of a registered investment company (or any affiliated persons of the investment adviser) to receive any amount or benefit in connection with a sale of securities or other interest in the investment adviser, provided that two conditions are satisfied. First, an unfair burden may not be imposed on the investment company as a result of the sale, or any express or implied terms, conditions or understandings applicable to the sale. The term unfair burden, as defined in the 1940 Act, includes any arrangement during the two-year period after the sale whereby the investment adviser (or predecessor or successor adviser), or any interested person of the adviser (as defined in the 1940 Act), receives or is entitled to receive any compensation, directly or indirectly, from the investment company or its security holders (other than fees for bona fide investment advisory or other services), or from any person in connection with the purchase or sale of securities or other property to, from or on behalf of the investment company (other than ordinary fees for bona fide principal underwriting services). Second, during the three-year period after the sale, at least 75% of the members of the investment companys board of directors cannot be interested persons (as defined in the 1940 Act) of the investment adviser or its predecessor (referred to as Independent Directors or Independent Trustees). CSAM and AAMI believe there are no circumstances arising from the Reorganization that might result in the imposition of an unfair burden (as defined in Section 15(f) of the 1940 Act) on Asia Bond Portfolio. Moreover, AAMI has agreed that for two years after the consummation of the Reorganization, it will refrain from imposing any unfair burden on as defined in Section 15(f) of the 1940 Act, which includes refraining from proposing any increase in fees paid by the Aberdeen Fund to the Aberdeen Advisers. At the present time, over 80% of the Aberdeen Board are classified as Independent Trustees and expect to remain so classified following the sale of the Acquired Businesses. Aberdeen Trust has agreed to maintain a board structure so that at least 75% of the Board members are classified as Independent Trustees (that is, not interested persons of CSAM or AAMI) and would not seek to change it during the three-year period after the completion of the Proposed Transaction. FOR THE REASONS DISCUSSED ABOVE, THE CREDIT SUISSE BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR PROPOSAL 1. 16 INFORMATION ABOUT THE REORGANIZATION AND THE REORGANIZATION AGREEMENT This is only a summary of the Reorganization Agreement. You should read the actual Reorganization Agreement relating to the Reorganization, which is attached as Exhibit A to this Proxy Statement/Prospectus and is incorporated herein by reference. How will the Reorganization be carried out? First, the Reorganization must be approved by shareholders of the Asia Bond Portfolio. In the event the Asia Bond Portfolio fails to receive sufficient votes for approval of the Reorganization, management will consider whether to continue further solicitations. If the shareholders of the Asia Bond Portfolio do not approve the Reorganization Agreement, the Credit Suisse Board, will consider other possible courses of action for the Asia Bond Portfolio, including liquidation. The Credit Suisse Boards recommendations with respect to, and Asia Bond Portfolio shareholder approval of, the Reorganization Agreement is not conditioned on the consummation of the Transaction. The Reorganization Agreement is subject to certain closing conditions and termination rights, including the Credit Suisse Boards right to terminate the Reorganization Agreement if it determines that proceeding with the Reorganization is inadvisable for the Asia Bond Portfolio, which may be the case if the Transaction is not consummated. In the event that the Credit Suisse Board determines not to proceed with the Reorganization with respect to Asia Bond Portfolio, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. If the shareholders of the Asia Bond Portfolio approve the Reorganization Agreement, the Reorganization will take place after the parties to the Reorganization Agreement satisfy various conditions. The Reorganization Agreement contains a number of conditions precedent that must occur before the Asia Bond Portfolio or the Aberdeen Fund is obligated to proceed with the Reorganization. These include, among others, that (1) shareholders of the Asia Bond Portfolio approve the Reorganization Agreement; (2) Credit Suisse Fund receives from Aberdeen Trusts counsel and Aberdeen Trust receives from Credit Suisse Funds counsel certain opinions supporting the representations and warranties made by each party regarding legal status and compliance with certain laws and regulations (including an opinion from Aberdeen Trusts counsel that the shares issued in the Reorganization will be validly issued, fully paid and non-assessable); (3) both Credit Suisse Fund and Aberdeen Trust receive from Aberdeen Trusts counsel the tax opinion described below under What are the federal income tax consequences of the Reorganization?; and (4) both Credit Suisse Fund and Aberdeen Trust receive certain certificates from the others officers concerning the continuing accuracy of its representations and warranties made in the Reorganization Agreement. The Reorganization Agreement contains number of representations and warranties made by Credit Suisse Fund to Aberdeen Trust related to, among other things, its legal status, compliance with laws and regulations and financial position and also contains similar representations and warranties made by Aberdeen Trust to Credit Suisse Fund 17 If the shareholders of the Asia Bond Portfolio approve the Reorganization Agreement and various conditions are satisfied, the Asia Bond Portfolio will deliver to the Aberdeen Fund its assets and liabilities on the closing date of the Reorganization. In the exchange, the Asia Bond Portfolio will receive the Aberdeen Funds Institutional Class shares to be distributed pro rata to the Asia Bond Portfolios shareholders. Each shareholder of the Asia Bond Portfolio will receive the number of full and fractional Institutional Class shares of the Aberdeen Fund equal in value to the value of the Institutional Class shares of the Asia Bond Portfolio. The value of the assets to be delivered to the Aberdeen Fund shall be the value of such assets computed as of the close of business of the New York Stock Exchange (NYSE) (normally 4:00 p.m., Eastern time) on the last business day immediately prior to the closing date. A business day is any day that the NYSE is open for business (Business Day). The Reorganization is scheduled to occur on a date agreed to by the parties to the Reorganization Agreement (hereafter, the Closing Date), which is currently expected to be date following the closing of the Transaction in the early third quarter of 2009. The liquidation and distribution with respect to the Institutional Class shares of the Asia Bond Portfolios shares will be accomplished by the transfer of the Aberdeen Fund shares then credited to the account of the Asia Bond Portfolio on the books of the Aberdeen Fund to newly-opened accounts on the books of the Aberdeen Fund in the names of the Asia Bond Portfolio shareholders. All issued and outstanding shares of the Asia Bond Portfolio will simultaneously be canceled on the books of the Asia Bond Portfolio. The Aberdeen Fund will not issue certificates representing the Aberdeen Fund shares issued in connection with such exchange. At the same time that shareholders of the Asia Bond Portfolio are considering the Reorganization, shareholders of the International Focus Portfolio, the other series of Credit Suisse Fund will be considering the reorganization of their series into another Aberdeen Trust investment portfolio. If both series of Credit Suisse Fund approve their respective reorganizations, then, after the consummation of such reorganizations, Credit Suisse Fund will take all necessary steps under the 1940 Act, applicable state law, the respective governing instrument, and any other applicable law to deregister as an investment company and effect a complete dissolution of Credit Suisse Fund under Maryland law. Deregistration and dissolution of Credit Suisse Fund will not be required, however, only one if its series approves its respective reorganization. If both series of the Credit Suisse Fund do not approve the Reorganization Agreement, the Credit Suisse Board will consider other possible courses of action for the Asia Bond Portfolio. The Reorganization Agreement may be amended as may be deemed necessary by the authorized officers of the Asia Bond Portfolio and Aberdeen Trust provided that following the shareholder meeting no amendment may change the provisions for determining the number of shares to be issued to Asia Bond Portfolio shareholders to the detriment of shareholders without their further approval. The Reorganization Agreement may be terminated if at any time prior to the Closing Date the Credit Suisse Board or the Aberdeen Board concludes that the Reorganization is inadvisable. The Reorganization Agreement may also be terminated by (i) written consent of the parties; (ii) following a material breach by one party of the representations, warranties or covenants which is not cured within ten Business Days; or (iii) the occurrence of an event that has a material adverse effect on one of the parties. 18 If the Reorganization is approved, Asia Bond Portfolio shareholders who do not wish to have their shares exchanged for shares of the Aberdeen Fund as part of the Reorganization should redeem their shares prior to the consummation of the Reorganization. If you redeem your shares, you may recognize a taxable gain or loss based on the difference between your shares prior to the Reorganization. Who will pay the expenses of the Reorganization? The expenses resulting from the Asia Bond Portfolios participation in the Reorganization, including solicitation of proxies will be allocated between CSAM and AAMI, regardless of whether the Reorganization is consummated. What are the federal income tax consequences of the Reorganization? Treatment as a Tax-Free Reorganization. The Reorganization is intended to qualify as a tax-free reorganization for federal income tax purposes under Section 368(a)(1) of the Code. Based on certain assumptions made and representations to be made on behalf of the Asia Bond Portfolio and the Aberdeen Fund, it is expected that Stradley Ronon Stevens & Young, LLP will provide a legal opinion to the effect that, for federal income tax purposes: (i) shareholders of the Asia Bond Portfolio will not recognize any gain or loss as a result of the exchange of their shares of the Asia Bond Portfolio for shares of the Aberdeen Fund; (ii) no gain or loss will be recognized by the Asia Bond Portfolio (a) upon the transfer of its assets to the Aberdeen Fund in exchange for the Aberdeen Fund shares and the assumption by the Aberdeen Fund of the liabilities of the Asia Bond Portfolio or (b) upon the distribution of the Aberdeen Fund shares by the Asia Bond Portfolio to its shareholders in liquidation, as contemplated in the Reorganization Agreement; (iii) neither the Aberdeen Fund nor its shareholders will recognize any gain or loss upon receipt of the assets of the Asia Bond Portfolio; (iv) the holding period and aggregate tax basis for Aberdeen Fund shares that are received by an Asia Bond Portfolio shareholder will be the same as the holding period and aggregate tax basis of the shares of the Asia Bond Portfolio previously held by such shareholder; (v) the tax basis of the assets of Asia Bond Portfolio acquired by the Aberdeen Fund will be the same as the tax basis of such assets in the hands of Asia Bond Portfolio immediately prior to the transfer; (vi) the holding periods of the assets of the Asia Bond Portfolio in the hands of the Aberdeen Fund will include the periods during which such assets were held by the Asia Bond Portfolio; and (vii) the Aberdeen Fund will succeed to and take into account the items of the Asia Bond Portfolio described in Section 381(c) of the Code. Neither Credit Suisse Fund nor Aberdeen Trust has sought a tax ruling from the IRS. Opinions of counsel are not binding upon the IRS or the courts. If the Reorganization is consummated but does not qualify as a tax-free reorganization under the Code, and thus is taxable, the Asia Bond Portfolio would recognize gain or loss on the transfer of its assets to the Aberdeen Fund and each shareholder of the Asia Bond Portfolio would recognize a taxable gain or loss equal to the difference between its tax basis in the Asia Bond Portfolio shares and the fair market value of the shares of the Aberdeen Fund it received. Foreign Transfer Taxes. In foreign jurisdictions stamp duties and other transfer taxes may apply to the transfer of assets from Asia Bond Portfolio to the Aberdeen Fund. 19 General Limitation on Capital Losses. Capital losses can generally be carried forward to each of the eight (8) years succeeding the loss year to offset future capital gains. The Aberdeen Fund will inherit the tax attributes of the Asia Bond Portfolio, including any available capital loss carryforwards, as of the Closing Date. It is not expected that any such capital loss carryforwards of the Asia Bond Portfolio will be subject to an annual limitation for federal income tax purposes in connection with the Reorganization because the Reorganization should either: (i) qualify as a type F tax-free reorganization under the Code, including a mere change in identity, form or place of reorganization of one corporation, however effected; or (ii) not involve more than a 50% change of ownership. Tracking Your Basis and Holding Period; State and Local Taxes. After the Reorganization, shareholders will continue to be responsible for tracking the adjusted tax basis and holding period for shares for federal income tax purposes. You should consult your tax adviser regarding the effect, if any, of the Reorganization in light of your individual circumstances. You should also consult your tax adviser about the state and local tax consequences, if any, of the Reorganization because this discussion only relates to the federal income tax consequences. What should I know about shares of the Aberdeen Fund? If the Reorganization is approved for the Asia Bond Portfolio, full and fractional Institutional Class shares of the Aberdeen Fund will be distributed to shareholders of the Asia Bond Portfolio in accordance with the procedures described above. When issued, each share will be validly issued and fully paid and non-assessable and will have no pre-emptive or conversion rights. The shares of the Aberdeen Fund will be recorded electronically in each shareholders account. The Aberdeen Fund will then send a confirmation to each shareholder. As of the Closing Date, any outstanding certificates, if any, representing shares of the Asia Bond Portfolio will be cancelled. What are the capitalizations of the Funds and what might the capitalization be after the Reorganization? The capitalization table on the next page set forth, as of October 31, 2008, the separate capitalizations of the Asia Bond Portfolio and the Aberdeen Fund, and the estimated capitalization of the Aberdeen Fund as adjusted to give effect to the proposed Reorganization. The following are examples of the number of Institutional Class shares of the Aberdeen Fund that would be exchanged for the Institutional Class shares of the Asia Bond Portfolio if the Reorganization was consummated on October 31, 2008 and do not reflect the number of shares or value of shares that would actually be received if the Reorganization, as depicted, occurs. Each shareholder of the Asia Bond Portfolio will receive the number of full and fractional shares of the Aberdeen Fund equal in value to the value (as of the last Business Day prior to the Closing Date) of the shares of the Asia Bond Portfolio. The Aberdeen Fund is a shell fund, without assets or liabilities, and is being created for the purpose of acquiring the assets and liabilities of the Asia Bond Portfolio. The Asia Bond Portfolio will be the accounting survivor for financial statement purposes. Asia Bond Portfolio/Aberdeen Asia Bond Institutional Fund 20 Aberdeen Fund after Credit Suisse Aberdeen Reorganization Fund Fund * (estimated) ** (unaudited) (unaudited) Net assets (Institutional Class shares) $278,399,884 - $278,399,884 Shares outstanding (Institutional Class shares) 35,081,967 - 35,081,967 Net asset value per share (Institutional Class shares) $7.94 - $7.94 * The Aberdeen Fund is a shell fund therefore no estimated capitalization is available. ** The estimated numbers are examples of the number shares of the Aberdeen Fund that would be exchanged for the shares of the Asia Bond Portfolio if the Reorganization was consummated on October 31, 2008 and do not reflect the number of shares or value of shares that would actually be received if the Reorganization, as depicted, occurs. COMPARISON OF ASIA BOND PORTFOLIO AND ABERDEEN FUND This section describes other comparisons that can be made between the Asia Bond Portfolio and the Aberdeen Fund. Who manages the Funds? The management of the business and affairs of the Asia Bond Portfolio is the responsibility of the Credit Suisse Board and the management of the business and affairs of the Aberdeen Fund is the responsibility of the Aberdeen Board. The Boards and senior management select officers who are responsible for the day-to-day operations. Asia Bond Portfolio. CSAM, located at Eleven Madison Avenue, New York, New York 10010 is the current investment adviser to the Asia Bond Portfolio. CSAM is an indirect wholly-owned subsidiary of Credit Suisse. CSAM Australia, located at Level 31, Gateway Building, 1 Macquarie Place, Sydney, Australia NSW 2000 is the investment sub-adviser to the Asia Bond Portfolio. The table below provides the principal executive officers of CSAM and CSAM Australia. Name Address Principal Occupation CSAM George Hornig Eleven Madison Avenue Chief Executive Officer New York, NY 10010-3625 Thomas Gordon Eleven Madison Avenue Chief Financial Officer New York, NY 10010-3625 Emidio Morizio Eleven Madison Avenue Chief Compliance Officer New York, NY 10010-3625 21 Name Address Principal Occupation CSAM CSAM Australia Stephen Giubin Level 31, Gateway Building Chief Executive Officer 1 Macquarie Place Sydney, Australia, NSW 2000 Gailie McIntyre Level 31, Gateway Building Chief Operating Officer 1 Macquarie Place Sydney, Australia, NSW 2000 Terrance McKinn Level 31, Gateway Building Chief Compliance Officer 1 Macquarie Place Sydney, Australia, NSW 2000 The following chart shows the aggregate amount of advisory fees paid by the Asia Bond Portfolio to CSAM and sub-advisory fees paid to CSAM Australia by CSAM for the fiscal year ended October 31, 2008: Aggregate Amount of Advisory Aggregate Amount of Sub- Fees to CSAM Advisory Fees Paid (Net of waiver/reimbursement) $3,194,577 CSAM Australia: $1,597,287 The following chart shows the co-administrative fees and brokerage commissions paid to Credit Suisse Asset Management Securities Inc. (CSAMSI) for the fiscal year ended October 31, 2008: Aggregate Amount of Co- Brokerage Commissions Paid to Administrative Fees to CSAMSI CSAMSI $0 $0 The following chart lists the officers and directors of the Asia Bond Portfolio who are also an officer, director or employee of CSAM: Name Position(s) Held with the Asia Principal Occupation(s) Bond Portfolio George R. Hornig Chief Executive Officer and Managing Director of Credit Suisse, President Co-Chief Operating Officer of Asset Management and Head of Asset Management Americas. Michael A. Pignataro Chief Financial Officer Director and Director of Fund Administration of CSAM. Emidio Morizio Chief Compliance Officer Director and Global Head of Compliance of CSAM. J. Kevin Gao Chief Legal Officer, Vice President Director and Legal Counsel of 22 Name Position(s) Held with the Asia Principal Occupation(s) Bond Portfolio and Secretary CSAM. Cecelia Chau Treasurer Vice President of CSAM. Aberdeen Fund. AAMI, a Delaware corporation formed in 1994, will serve as the investment adviser to the Aberdeen Fund. AAMIs principal place of business is 1735 Market Street, 37th Floor, Philadelphia, Pennsylvania 19103. AAMI is a wholly-owned subsidiary of Aberdeen PLC which is the parent company of an asset management group managing approximately $158 billion in assets as of December 31, 2008 for a range of pension funds, financial institutions, investment trusts, unit trusts, offshore funds, charities and private clients, in addition to U.S. registered investment companies. AAMI will manage and supervise the investments of the Aberdeen Funds assets on a discretionary basis. AAMISL, a United Kingdom corporation, and AAMAL, a Singapore corporation, will each serve as sub-adviser to the Aberdeen Fund. AAMISL and AAMAL are both affiliates of the AAMI. AAMISL is located at One Bow Churchyard, London, England EC4M9HH. AAMAL is located at 21 Church Street, #01-01 Capital Square Two, Singapore 049480. Both AAMISL and AAMAL are registered as investment advisers with the SEC. AAMI, AAMISL and AAMAL are each wholly owned subsidiaries of Aberdeen PLC, 10 Queens Terrance, Aberdeen, United Kingdom AB101Y6. To the extent that AAMISL or AAMAL do not have management over a specific portion of the Aberdeen Funds assets, AAMISL and AAMAL will assist AAMI with oversight for the Aberdeen Fund. When portfolio manager teams from AAMISL or AAMAL are allocated a specific portion of the Aberdeen Funds assets to manage it will receive a fee from AAMI for its investment decision services. A discussion of the basis for the Credit Suisse Boards approval of the Asia Bond Portfolios investment advisory agreement is available in the Asia Bond Portfolios annual report to shareholders for the fiscal year ended October 31, 2008. A discussion of the Aberdeen Boards approval of the Aberdeen Funds investment advisory agreement will become available in the Aberdeen Funds first shareholder report after the Closing Date. A number of the existing portfolio managers, senior professionals, management team members and other key employees of Credit Suisse may be offered employment with AAMAL or its affiliates and those that accept may be integrated within the portfolio management team that will be managing the Aberdeen Fund following the Reorganization. There can be no assurance, however, that any portfolio manager or other employee of Credit Suisse that is part of the Acquired Businesses will be employed by AAMAL or its affiliates before or after the completion of the Transaction. Investment Advisory Fees The following chart states the investment advisory fees of the Asia Bond Portfolio and the Aberdeen Fund. The Aberdeen Funds investment advisory fees are identical to that of the Asia Bond Portfolio. 23 Investment Advisory Fees of the Asia Bond Investment Advisory Fees of the Aberdeen Portfolio Fund Actual Rate for Actual Rate for Fiscal Fiscal Year Ended Year Ended October Contractual: October 31, 2008 Contractual: 31, 2008 0.50% on all assets 0.50% 0.50% on all assets Not Applicable AAMI has agreed for a period of two years following the consummation of the Reorganization to limit the net expense ratio of the Aberdeen Fund so that it does not exceed the net expense ratio of the Asia Bond Portfolio in effect at the time of the Reorganization. As a result, shareholders should experience no increase in net annual fund operating fees and expenses for two years following the Closing Date. For more information about advisory fees, see the Credit Suisse and Aberdeen Funds Prospectuses which are each incorporated by reference herein. Additional Information Relating to the Approval of the Investment Sub-Advisory Agreement with AAMAL The Credit Suisse Board has considered and approved, and recommended that shareholders approve, an investment sub-advisory agreement for the Asia Bond Portfolio with CSAM and AAMAL. The tables below provide additional information about AAMAL. For more information about the new investment sub-advisory agreement, please see Proposal 2: To Approve an Investment Sub-Advisory Agreement below. Principal Executive Officers of AAMAL: Name Address Principal Occupation Hugh Young 21 Church Street, #01-01 Capital Managing Director of AAMAL Square Two, Singapore 049480 (since 1992) Martin J. Gilbert 10 Queens Terrace, Aberdeen, Director of AAMAL (since 1991), Scotland, AB10 1YG Chief Executive and Executive Director of Aberdeen Asset Management PLC (since 1983) and Director of AAML (since 2000) Yoon-Chou Chong 21 Church Street, #01-01 Capital Director of AAMAL (since 1998) Square Two, Singapore 049480 Peter J. Hames 21 Church Street, #01-01 Capital Director and Head of Asian Equities Square Two, Singapore 049480 of AAMAL (since 1992) Corinne Y. Cheok 21 Church Street, #01-01 Capital Director and Head of Distribution, Square Two, Singapore 049480 Asia-Pacific of AAMAL (since 1999) Hon-Yu Low 21 Church Street, #01-01 Capital Director of Finance and Operations Square Two, Singapore 049480 of AAMAL (since 1999) Patrick J.J. Corfe 21 Church Street, #01-01 Capital Marketing/Business Director of Square Two, Singapore 049480 AAMAL (since 2000) Nicholas P.H. Hadow 21 Church Street, #01-01 Capital Director and Regional Head of Square Two, Singapore 049480 Business Development of AAMAL (since 2005) Donald R. Amstad 21 Church Street, #01-01 Capital Director of Business Development Square Two, Singapore 049480 of AAMAL (since 2007) 24 Name Address Principal Occupation Anthony J. Michael 21 Church Street, #01-01 Capital Director and Head of Fixed Income, Square Two, Singapore 049480 Asia of AAMAL (since 2008) Who are the other service providers? Distribution Services Asia Bond Portfolio. CSAMSI, located at Eleven Madison Avenue, New York, New York 10010, serves as a co-administrator and the primary distributor to the Asia Bond Portfolio. Aberdeen Fund. AFD, located at 5 Tower Bridge, 300 Barr Harbor Drive, Suite 300, Conshohocken, Pennsylvania 19428, will serve as the Aberdeen Funds primary distributor. Administration Services Asia Bond Portfolio. Along with CSAMSI as noted above, State Street Bank and Trust Company (SSB), located at One Lincoln Street, Boston, Massachusetts 02111, serves as a co-administrator to the Fund. Aberdeen Fund. AAMI provides various administrative services to the Aberdeen Fund under the terms of a Fund Administration Agreement. The offices of AAMI that provide administrative services is located at 5 Tower Bridge, 300 Barr Harbor Drive, Suite 300, West Conshohocken, Pennsylvania 19428. AAMI will not receive a fee for this service. Sub -Administrator, Transfer Agent and Fund Accountant Asia Bond Portfolio. Boston Financial Data Services, Inc. (BFDS), an affiliate of SSB, located at 30 Dan Road, Canton, Massachusetts 02021-2809, acts as the shareholder servicing, transfer and dividend disbursing agent of the Asia Bond Portfolio pursuant to a Transfer Agency and Service Agreement. Aberdeen Fund. Aberdeen has entered into a Services Agreement with Citi Fund Services Ohio, Inc. (Citi) located at 3435 Stelzer Road, Columbus, Ohio 43219-3035, whereby Citi provides transfer agent, dividend disbursement agent, and fund accounting services to the Aberdeen Fund. AAMI has also entered into a Sub-Administration Agreement with Citi whereby Citi will assist AAMI in providing administration services for the Aberdeen Fund. Custodial Services Asia Bond Portfolio. SSB, One Lincoln Street, Boston Massachusetts 021111, is the custodian for the Asia Bond Portfolio. Aberdeen Fund. JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017, is the custodian for the Aberdeen Fund. 25 Auditor PricewaterhouseCoopers LLP (PwC) is the independent registered public accounting firm of the Asia Bond Portfolio and the Aberdeen Fund. Comparison of dividends, distribution, purchase, redemption and exchange policies Dividends and Other Distributions The Asia Bond Portfolio and the Aberdeen Fund expect to declare and distribute its net investment income annually, if any, to shareholders as dividends. Any net short-term or long-term capital gain realized by the Funds (net of any capital loss carryovers) generally will be distributed once each year and may be distributed more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Funds. For more information about dividends, distributions and the tax implications of investing in the Aberdeen Fund, please see the section entitled Distribution and Taxes in the Aberdeen Funds Prospectus that accompanies this Proxy Statement/Prospectus and is incorporated by reference herein. Sales Charges Institutional Class shares of the Aberdeen Fund and the Asia Bond Portfolio are offered at net asset value with no front-end or contingent deferred sales charges. Redemption Fee The Asia Bond Portfolio imposes a 2.00% redemption fee (short-term trading fee) on shares redeemed or exchanged within 30 days from the date of purchase. The Aberdeen Fund imposes a 2% redemption fee on shares redeemed or exchanged within 30 days from the date of purchase. This fee is calculated based on the shares aggregate NAV on the date of redemption and deducted from the redemption proceeds. The fee is paid to a Fund to offset costs associated with short-term trading. For purposes of computing the redemption fee, any shares purchased through reinvestment of dividends or distributions will be redeemed first without charging the fee, followed by shares held the longest. Aberdeen Fund shares received in connection with the Reorganization will not be subject to the redemption fee. Future purchases after the Reorganization, however, will be subject to the redemption fee. Purchases, Redemptions and Exchanges of Shares Purchase Policies The following chart compares existing purchase, redemption and exchange policies of the Asia Bond Portfolio and the Aberdeen Fund. For more detailed information about purchase, redemption and exchange policies of the Aberdeen Fund, see your Asia Bond Portfolio Prospectus which is incorporated herein by reference or the Aberdeen Funds Prospectus that accompanies this Proxy Statement/Prospectus and is incorporated herein by reference. Asia Bond Portfolio Aberdeen Fund 26 Asia Bond Portfolio Aberdeen Fund Minimum Initial $1,000,000 $1,000,000 Investment ($4,000,000 for group of related persons) Minimum Subsequent $50,000 No minimum. Investment Purchase, Exchange, Through authorized intermediaries; by wire, Call toll free number, wire, Automated Redemption Methods by mail and by telephone. Clearing House (ACH) and through authorized intermediaries. Exchange Minimum Exchanges must satisfy the minimum dollar Initial purchase in the new fund must meet amount necessary for new purchases. initial investment requirements. Are there any significant differences between Credit Suisse Funds and Aberdeen Trusts Charter Documents? Comparison of Credit Suisse Funds and Aberdeen Trusts Charter Documents Credit Suisse Fund is organized as a Maryland corporation. Aberdeen Trust is organized as a Delaware statutory trust. The operation of Credit Suisse Fund is governed by Credit Suisse Funds Charter (the Credit Suisse Charter), By-laws and applicable Maryland law. The operation of the Aberdeen Fund is governed by Aberdeen Trusts Amended and Restated Agreement and Declaration of Trust (the Aberdeen Trust Charter), By-laws and applicable Delaware law. The operations of both the Asia Bond Portfolio and Aberdeen Fund are also subject to the provisions of the 1940 Act, the rules and regulations of the SEC thereunder and applicable state securities laws. The provisions of the Credit Suisse Charter differ in some respects from the Aberdeen Trust Charter. The following is only a summary of certain of the differences between the Credit Suisse Fund and the Credit Suisse Charter and By-laws under Maryland law, on the one hand, and the Aberdeen Fund and the Aberdeen Trust Charter, on the other. It is not a complete list of differences. Directors of Credit Suisse Fund and Trustees of Aberdeen Trust. Subject to the provisions of the Aberdeen Trust Charter, the operations of Aberdeen Trust are supervised by the Aberdeen Board and, subject to the provisions of the Credit Suisse Charter, the operations of the Credit Suisse Fund are supervised by the Credit Suisse Board. The responsibilities, powers and fiduciary duties of the Aberdeen Trusts Trustees (singularly a Trustee, collectively the Trustees) are similar to those of the Credit Suisse Funds Directors (singularly a Director, collectively the Directors). The Aberdeen Trust Charter permits the Aberdeen Board to remove a Trustee with or without cause at any time at a duly constituted meeting or by a written consent signed by at least a majority of the then Trustees specifying the effective date of removal. Shareholders have the power to remove a trustee only to the extent provided in the 1940 Act and regulations thereunder. 27 Any Director of Credit Suisse Fund may be removed by the stockholders with or without cause at any time by a vote of a majority of the votes entitled to be cast for the election of directors. A meeting will be called to vote on the removal of a director at any time by the Credit Suisse Board or by the President, and shall be called by the President or Secretary at the request in writing of a majority of the Credit Suisse Board or at the request in writing of stockholders entitled to cast a majority of the votes entitled to be cast at the meeting. A Director shall be deemed to retire from the Credit Suisse Board on the date he/she reaches the age of 72 years. Independent Directors who are not being considered for the waiver may by a majority vote exempt a director from the normal retirement age of 72 based on the particular facts and circumstances. A determination to waive the normal retirement age for an individual director shall be reviewed on an annual basis by the Independent Directors. Amendment of Charter. Generally, the Aberdeen Trust Charter permits the Trustees to amend the Aberdeen Trust Charter by an instrument in writing signed by not less than a majority of the Aberdeen Board unless the Charter, the 1940 Act or the requirement of any securities exchange on which shares are listed for trading requires shareholders approve such an amendment. Except in limited circumstances specified by Maryland law, the Directors may not amend the Credit Suisse Charter without a shareholder vote. Liability and Indemnification of Directors, Trustees and Officers. To protect the Trustees against certain liabilities, the Aberdeen Trust Charter provides that to the fullest extent that limitations on the liability of agents are permitted by the Delaware Statutory Trust Act (DSTA) and other applicable law, the trustees and officers shall not be responsible or liable in any event for any act or omission of any other agent of Aberdeen Trust or any investment adviser or principal underwriter of Aberdeen Trust. In addition, the Aberdeen Trust Charter provides that Aberdeen Trust, out of its property, shall indemnify and hold harmless each and every officer and trustee from and against any and all claims and demands whatsoever arising out of or related to such officers or trustees performance of his or her duties as an officer or Trustee of Aberdeen Trust. Nothing in the Aberdeen Trust Charter indemnifies, holds harmless or protects any officer or trustee from or against any liability to Aberdeen Trust or any shareholder to which such person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such persons office (such conduct referred to as Disqualifying Conduct). Credit Suisse Funds Charter and By-laws provide that each director and officer of Credit Suisse Fund shall be indemnified by Credit Suisse Fund to the full extent permitted under the Maryland General Corporation Law, except that such indemnity shall not protect any such person against any liability to Credit Suisse Fund or any shareholder thereof to which such person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. This limitation on liability applies to events occurring at the time a person serves as a director or officer of Credit Suisse Fund whether or not such person is a director or officer at the time of any proceeding in which liability is asserted. 28 Mutual fund and trustees and officers liability policies insure Aberdeen Trust and its Trustees, subject to the policies coverage limits and exclusions and varying deductibles, against loss resulting from claims by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty. Shareholder Liability. Under Delaware law, shareholders generally are not personally liable for the obligations of a Delaware statutory trust. A shareholder is entitled to the same limitation of liability extended to stockholders of private, for-profit corporations. Similar statutory or other authority, however, limiting shareholder liability does not exist in certain states. As a result, to the extent that Aberdeen Trust or a shareholder is subject to the jurisdiction of courts in those states, the courts may not apply Delaware law, thereby subjecting the shareholder to liability. To guard against this risk, the Aberdeen Trust Charter: (1) contains a provision entitling the Aberdeen Funds shareholders to the same limitation of personal liability extended to stockholders of a private corporation organized for profit under the general corporate law of Delaware liability for acts or obligations of Aberdeen Trust and the Aberdeen Fund; and (2) provides for indemnification out of the Aberdeen Fund property, as applicable, for any shareholder held personally liable for the obligations of the Aberdeen Fund. In addition, notice of disclaimer of shareholder liability will normally be given in each agreement, obligation, or instrument entered into or executed by Aberdeen Trust on behalf of the Aberdeen Fund. Thus, the risk of a shareholder incurring financial loss beyond his or her investment because of shareholder liability is limited to circumstances in which (1) a court refuses to apply Delaware law; (2) no contractual limitation of liability is in effect; and (3) the applicable Aberdeen Fund is unable to meet its obligations to indemnify a shareholder. In light of Delaware law, the nature of the Aberdeen Funds business and the nature of its assets, the Aberdeen Board believes that the risk of personal liability to a shareholder is extremely remote. Under Maryland Law, a shareholder of a Maryland corporation who has fully paid the subscription price for the shareholders shares generally has no personal liability in excess of the value of the shareholders shares. Voting Rights of Shareholders of Credit Suisse Fund and Aberdeen Trust. Aberdeen Trust is not required to hold annual meetings of shareholders and does not intend to hold such meetings. In the event that a meeting of shareholders is held, all shares of the Aberdeen Fund entitled to vote on a matter vote without differentiation between the separate series or classes; provided however, (i) if any matter to be voted on affects only the interests of some but not all series or classes, then only the shareholders of such affected series or classes shall be entitled to vote on the matter or (ii) if the 1940 Act or other applicable law or regulation requires voting by series or by class, then the shares shall vote as prescribed by such law or regulation. Each share shall be entitled to one vote for each full share, and a fractional vote for each fractional share. Shareholders of the Aberdeen Fund do not have cumulative voting rights in the election of Trustees. Meetings of shareholders of the Aberdeen Fund, or any, series or, class thereof, may be called by the Trustees, the Chairman of the Board or President of Aberdeen Trust or upon the written request of holders of 10% or more of the shares entitled to vote at such meetings. The Trustees will call a special meeting of shareholders for the purpose of electing Trustees if, at any time, less than a majority of Trustees holding office at the time were elected by shareholders. The Aberdeen Trust Charter provides that the shareholders have the power to, vote only with respect to: (1) the election of Trustees to the extent and as provided therein; and (2) with respect 29 to such additional matters relating to the Aberdeen Fund as may be required by the Aberdeen Trust Charter, the Aberdeen Trusts By-laws, the 1940 Act or any registration statement of Aberdeen Trust with the SEC; or (3) as the Trustees may consider necessary or desirable. Generally, unless a lower quorum is required by applicable law, thirty-three and one-third percent (33-1/3%) of the shares present in person or represented by proxy and entitled to vote at a shareholders meeting constitute a quorum at the meeting. Generally, subject to certain provisions of the Aberdeen Trust Charter, the By-Laws or applicable law which may require a different vote: (1) in all matters other than the election of Trustees, the affirmative vote of the majority of votes cast at a Shareholders meeting at which a quorum is present shall be the act of the shareholders; (2) Trustees shall be elected by a plurality of the votes cast at a shareholders meeting at which a quorum is present. Credit Suisse Fund is not required to hold an annual meeting of the shareholders in any year in which the election of directors is not required to be acted upon under the 1940 Act, unless otherwise determined by the Credit Suisse Board. A special meeting will be called at any time by the Credit Suisse Board or by the President, and shall be called by the President or Secretary at the request in writing of a majority of the Credit Suisse Board or at the request in writing of stockholders entitled to cast a majority of the votes entitled to be cast at the meeting upon payment by such stockholders to the Asia Bond Portfolio of the reasonably estimated cost of preparing and mailing a notice of the meeting (which estimated cost shall be provided to such stockholders by the Secretary of the Asia Bond Portfolio). In the event that a meeting of shareholders is held, each whole share shall be entitled to one vote as to any matter on which it is entitled to vote and each fractional share shall be entitled to a proportionate fractional vote. On any matter submitted to a vote of shareholders, all shares of the Asia Bond Portfolio then issued and outstanding and entitled to vote shall be voted in the aggregate and not by series or class except that: (1) when otherwise expressly required by the Maryland General Corporation Law or the 1940 Act, shares will be voted by individual series or class; and (2) only shares of a series or class are entitled to vote on matters concerning only that series or class. Shareholders of the Asia Bond Portfolio do not have cumulative voting rights in the election of Directors. Generally, unless otherwise provided by statute or the Credit Suisse Charter, the presence in person or by proxy of stockholders of the Asia Bond Portfolio entitled to cast at least one-third of the votes to be cast shall constitute a quorum at each meeting of the stockholders and all questions shall be decided by majority of the votes cast (except with respect to the election of directors, which shall be by a plurality of votes cast). Termination of the Credit Suisse Fund and Aberdeen Trust and their Series or Classes. Generally, the Aberdeen Trust Charter permits the termination of Aberdeen Trust or any series of the Trust: (a) with respect to Aberdeen Trust, (i) at any time by vote of a majority of the shares of Aberdeen Trust entitled to vote, or (ii) at the discretion of the Aberdeen Board either (A) at any time there are no shares outstanding of Aberdeen Trust, or (B) upon prior written notice to the shareholder of Aberdeen Trust; (b) with respect to any series, at any time by vote of a majority of the shares of the series entitled to vote, or (ii) at the discretion of the Aberdeen Board either (A) at any time there are no shares outstanding of the series, or (B) upon prior written notice to the shareholder of the series. 30 Under Maryland law, the Directors may dissolve the Credit Suisse Fund or any series by a vote of the majority of the directors and by a vote of a majority of the outstanding shares entitled to be voted on the matter. Derivative Actions. Generally, a shareholder may bring a derivative action on behalf of Aberdeen Trust only if the shareholder or shareholders first make a pre-suit demand upon the trustees to bring the subject action unless an effort to cause the trustees to bring such action is excused. A demand on the Trustees is only excused if a majority of the Aberdeen Board, or a majority of any committee established to consider the merits of such action, has a personal financial interest in the action at issue. There are no provisions relating to shareholder derivative actions in the Credit Suisse Charter. Under Maryland law, applicable case law at the time of a particular derivative action will establish any requirements or limitations with respect to shareholder derivative actions. Merger and Consolidation . Pursuant to an agreement of merger or consolidation, Aberdeen Trust, or any one or more series, may, by act of a majority of the Aberdeen Board, merge or consolidate with or into one or more business entities. Any such merger or consolidation does not require the vote of the shareholders affected thereby, unless such vote is required by the 1940 Act, or unless such merger or consolidation would result in an amendment of the Aberdeen Trust Charter, which would otherwise require the approval of such Shareholders. Under Maryland law, Credit Suisse Fund generally cannot engage in a statutory share exchange, merger, or consolidation unless approved by a vote of shareholders. Conversion . A majority of the Aberdeen Board may, without the vote or consent of the shareholders, cause (i) Aberdeen Trust to convert to a common-law trust, a general partnership, limited partnership or a limited liability company pursuant to Section 3821 of the DSTA; (ii) the shares of Aberdeen Trust or any series to be converted into beneficial interests in another business trust (or series thereof); or (iii) the shares to be exchanged under or pursuant to any state or federal statute to the extent permitted by law; provided, however, that if required by the 1940 Act, no such statutory conversion, share conversion or share exchange shall be effective unless the terms of such transaction shall first have been approved at a meeting called for that purpose by the vote of a majority of the outstanding voting securities, as is defined in the 1940 Act. Reorganization . A majority of the Aberdeen Board may cause Aberdeen Trust to sell, convey and transfer all or substantially all of the assets of Aberdeen Trust, or any one or more series, to another business entity, or to Aberdeen Trust to be held as assets associated with one or more other series of Aberdeen Trust, in exchange for cash, shares or other securities; provided, however, that, if required by the 1940 Act, no assets associated with any particular series shall be so sold, conveyed or transferred unless the terms of such transaction shall first have been approved at a meeting called for that purpose by the vote of a majority of the outstanding voting securities, as defined in the 1940 Act, of that series. Under Maryland law, Credit Suisse Fund can transfer its assets by board action without a vote of shareholders. 31 PROPOSAL 2: TO APPROVE AN INVESTMENT SUB-ADVISORY AGREEMENT Why is a New Sub-Advisory Agreement needed? As previously mentioned, the closing of the Transaction on or about April 30, 2009 with respect to CSAM Australia will result in an assignment of the Asia Bond Portfolios existing investment sub-advisory agreement with CSAM Australia, which in turn will cause that agreement to terminate. The Reorganization of the Asia Bond Portfolio into the corresponding Aberdeen Fund, however, if approved, is not expected to occur until early in the third quarter of 2009 for administrative and operational reasons. During this potential interim period, AAMAL will serve as sub-adviser to the Asia Bond Portfolio pursuant to the Interim Sub-Advisory Agreement. As further discussed below, in order for AAMAL to receive advisory fees that it may earn under the Interim Sub-Advisory Agreement, the shareholders of the Asia Bond Portfolio must approve the New Sub-Advisory Agreement. The Credit Suisse Board has approved the Interim Sub-Advisory Agreement among AAMAL, CSAM and the Asia Bond Portfolio, to allow AAMAL to serve as investment sub-adviser to the Asia Bond Portfolio upon close of the Transaction with respect to CSAM Australia for an interim period until the consummation of the Reorganization. CSAM would remain the investment adviser to the Asia Bond Portfolio during the interim period. On February 18, 2009, the Credit Suisse Board considered information and materials related to the Aberdeen Advisers and the Interim Sub-Advisory Agreement (as well as the New Sub-Advisory Agreement, discussed below) that were provided in advance of the meeting by AAMI. The Interim Sub-Advisory Agreement and the New Sub-Advisory Agreement were further considered, and were approved, by the Credit Suisse Board on March 11, 2009 at a special board meeting. An interim investment sub-advisory agreement that has not been approved by shareholders can remain in effect for no more than 150 days in accordance with the 1940 Act. Advisory fees earned by an investment adviser to a fund under an interim sub-advisory agreement are required to be held in an interest bearing escrow account until a new sub-advisory agreement is approved by the shareholders of the fund. The approval of the New Sub-Advisory Agreement, therefore, is necessary for AAMAL to receive the amounts held in the escrow account, plus interest, for its advisory services to the Asia Bond Portfolio performed under the Interim Sub-Advisory Agreement. The Credit Suisse Board considered on February 18, 2009 and March 11, 2009 the New Sub-Advisory Agreement and on March 11, 2009 approved the New Sub-Advisory Agreement and recommended that shareholders approve the New Sub-Advisory Agreement among AAMAL, CSAM and the Asia Bond Portfolio. The approval of the New Sub-Advisory Agreement for the Asia Bond Portfolio is conditioned on the approval of the Reorganization Agreement by the Asia Bond Portfolios shareholders. The effective date of the approval of the New Sub-Advisory Agreement will be the effective date of the Reorganization, on which date the Asia Bond Portfolio will be reorganized into the corresponding Aberdeen Fund and the Aberdeen Fund will be advised by AAMI and AAMAL pursuant to investment advisory and sub-advisory agreements that have been approved for the Aberdeen Fund. As such, the sole purpose of the approval of the New 32 Sub-Advisory Agreement is to authorize the release of any escrowed advisory fees to AAMAL. In addition to being conditioned on the approval of the Reorganization Agreement, the approval of the New Sub-Advisory Agreement is also conditioned on the effectiveness of the Interim Sub-Advisory Agreement; if the Interim Sub-Advisory Agreement has not become effective for any reason, the approval of the New Sub-Advisory Agreement will not be effective. If AAMAL provides advisory services under the Interim Sub-Advisory Agreement, and the shareholders of the Asia Bond Portfolio do not approve the New Sub-Advisory Agreement or if the Reorganization does not occur, AAMAL will be paid the lesser of (i) any costs incurred by it in performing its duties (plus interest earned on that amount while in escrow) or (ii) the total amount in the escrow account for the Asia Bond Portfolio, plus interest earned and any fees remaining in escrow will be returned to the Asia Bond Portfolio. A form of the New Sub-Advisory Agreement for the Asia Bond Portfolio is attached as Exhibit B. How does the New Sub-Advisory Agreement differ from the current investment sub-advisory agreement? The terms and conditions (including applicable advisory fees) of the New Sub-Advisory Agreement are identical to the current investment sub-advisory agreement dated May 1, 2002, which was last submitted to a vote of shareholders for approval on May 1, 2002 and last approved by the Credit Suisse Board on November 19, 2008. The terms and conditions of the New Sub-Advisory Agreement are also identical to the Interim Sub-Advisory Agreement except for the effective dates, termination dates and certain fee escrow provisions. The description of the New Sub-Advisory Agreement set forth below in this Proxy Statement/Prospectus is qualified in its entirety by reference to Exhibit B. Both the current investment sub-advisory agreement with CSAM Australia and the New Sub-Advisory Agreement with AAMAL provide that subject to the supervision and direction of CSAM, the investment sub-adviser will provide investment advisory and portfolio management advice to all or that portion of the Asia Bond Portfolios assets designated by CSAM from time to time (the Assets) in accordance with (a) the Articles of Incorporation, (b) the 1940 Act, and the Investment Advisers Act of 1940, and all applicable rules and regulations of the SEC and all other applicable laws and regulations, and (c) the Asia Bond Portfolios investment objective and policies as stated in the prospectus and statement of additional information and investment parameters provided by CSAM from time to time. In connection therewith, the investment sub-adviser will: (i) manage the Assets or furnish recommendations to manage the Assets in accordance with the Asia Bond Portfolios investment objective and policies; (ii) make investment decisions or recommendations with respect to the Assets; (iii) if requested by CSAM will place purchase and sale orders for securities on behalf of the Asia Bond Portfolio with respect to the Assets; (iv) exercise voting rights with respect to the Assets if requested by CSAM; and (v) furnish CSAM and the Credit Suisse Board with such periodic and special reports as the Asia Bond Portfolio or CSAM may reasonably request. In providing those services, the investment sub-adviser will, if requested by CSAM, provide investment research and supervision of the Assets and conduct a continued program of investment, evaluation and, if appropriate, sale and reinvestment of the Assets. 33 The current investment sub-advisory agreement and the New Sub-Advisory Agreement provide with regard to the execution of transactions that in executing transactions for the Assets, selecting brokers or dealers and negotiating any brokerage commission rates, the investment sub-adviser will use its best efforts to seek the best overall terms available. In assessing the best overall terms available for any portfolio transaction, the investment sub-adviser will consider all factors it deems relevant including, but not limited to, the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer and the reasonableness of any commission for the specific transaction and for transactions executed through the broker or dealer in the aggregate. In selecting brokers or dealers to execute a particular transaction and evaluating the best overall terms available, to the extent that the execution and price offered by more than one broker or dealer are comparable the investment sub-adviser may consider any brokerage and research services (as those terms are define in Section 28(e) of the Securities Exchange Act of 1934) provided to the investment sub-adviser or to CSAM for use on behalf of the Fund or other clients of the investment sub-adviser or CSAM. Both the current investment sub-advisory agreement and the New Sub-Advisory Agreement provide that the sub-adviser shall exercise its best judgment in rendering the services described in the agreement. The investment sub-adviser shall not be liable for any error of judgment or mistake of law or for any loss suffered by the Asia Bond Portfolio or CSAM in connection with the matters to which the Agreement relates, except that the investment sub-adviser shall be liable for a loss resulting from a breach of fiduciary duty by the investment sub-adviser with respect to the receipt of compensation for services; provided that nothing shall be deemed to protect or purport to protect the investment sub-adviser against any liability to the Asia Bond Portfolio or CSAM or to shareholders of the Asia Bond Portfolio to which the investment sub-adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence on its part in the performance of its duties or by reason of the investment sub-advisers reckless disregard of its obligations and duties under the agreement. The current investment sub-advisory agreement and the New Sub-Advisory Agreement provide that CSAM will pay all of the fees payable to any investment sub-adviser engaged pursuant to the agreement. For more information about the Aberdeen Sub-Advisers, including advisory fee information, please see Comparison of Asia Bond Portfolio and Aberdeen Fund  Who Manages the Fund? What factors did the Credit Suisse Board consider in recommending that shareholders approve the New Sub-Advisory Agreement? At the February 18, 2009 and March 11, 2009 meetings of the Credit Suisse Board (the February and March Meetings), the Credit Suisse Board considered the New Sub-Advisory Agreement with AAMAL for the Asia Bond Portfolio. At the February and March Meetings, the Credit Suisse Board evaluated a variety of factors when considering the New Sub-Advisory Agreement for the Asia Bond Portfolio, including: (i) the rationale for recommending AAMI to serve as investment sub-adviser to the Asia Bond Portfolio for an interim period between the consummation of the Transaction and the 34 Reorganization; (ii) the nature, extent, and quality of services to be provided by AAMAL to the Asia Bond Portfolio, including the resources of AAMAL to be dedicated to the Asia Bond Portfolio; (iii) the performance of AAMAL; (iv) the fees and expenses to be borne by Asia Bond Portfolio; (v) any benefits to be derived by AAMAL from its relationship with Asia Bond Portfolio; and (vi) that, effectively, the sole purpose of the approval of the New Sub-Advisory Agreement is to authorize the release of any escrowed advisory fees to AAMAL in the event the Interim Sub-Advisory Agreement becomes effective and the Reorganization is approved. When considering the nature and quality of the services to be provided by AAMAL to the Asia Bond Portfolio and the resources of AAMAL dedicated to the Asia Bond Portfolio, the Credit Suisse Board reviewed: (a) the rationale in proposing AAMAL; (b) the scope and depth of AAMALs organization; (c) the experience and expertise of each of AAMALs investment professionals; (d) AAMALs investment advisory capabilities; and (e) the advisory fees AAMAL would charge for producing investment advisory services. The Credit Suisse Board evaluated AAMALs portfolio management and trading processes and discussed the experience of AAMALs brokerage and trading capabilities. After analyzing the services proposed to be provided by AAMAL to the Asia Bond Portfolio, and the services provided by AAMAL to other investment portfolios presently advised by AAMAL, the Credit Suisse Board concluded that the nature, extent, and quality of services to be provided to the Asia Bond Portfolio were consistent with the operational requirements of the Asia Bond Portfolio and met the needs of the shareholders of the Asia Bond Portfolio. Furthermore, the Credit Suisse Board noted that AAMAL could not report any financial results from their relationship with the Asia Bond Portfolio because AAMAL had not provided services to the Asia Bond Portfolio, and thus, the Credit Suisse Board could not evaluate profitability. Given the limited time that AAMAL would potentially be managing the Asia Bond Portfolio, the Credit Suisse Board concluded that economies of scale and the reflection of such economies of scale in the level of fees charged were inapplicable to the Asia Bond Portfolio. The Credit Suisse Board noted, however, that the investment advisory fees and expense ratios of the Asia Bond Portfolio would not increase under the Interim Sub-Advisory Agreement, and would not be expected to increase under the New Sub-Advisory Agreement. After consideration of the factors discussed above, the Credit Suisse Board, with the assistance of independent counsel, concluded that approving the New Sub-Advisory Agreement and recommending that shareholders approve the New Sub-Advisory Agreement for Asia Bond Portfolio was in the best interests of Asia Bond Portfolio and its shareholders. MORE INFORMATION ABOUT THE FUNDS Additional Information More information about the Asia Bond Portfolio and the Aberdeen Fund is included in: (i) the Asia Bond Portfolios Prospectus dated February 28, 2009 which is incorporated by reference herein and considered a part of this Proxy Statement/Prospectus; (ii) the Statement of Additional Information dated February 28, 2009 as amended to date relating to the Asia Bond Portfolios Prospectus (iii) the Aberdeen Funds Prospectus, which accompanies this Proxy Statement/Prospectus, is incorporated by reference and considered a part of this Proxy 35 Statement/Prospectus; (iv) the Statement of Additional Information dated , 2009, as amended to date, relating to the Aberdeen Funds Prospectus; and (v) the Statement of Additional Information dated [, 2009] (relating to this Proxy Statement/Prospectus), which is incorporated by reference herein. You may request free copies of the Asia Bond Portfolios Prospectus or Statement of Additional Information (including any supplement) by calling (800) 222-8977 or by writing the Asia Bond Portfolio, P.O. Box 55030, Boston, Massachusetts 02205-5030. You may request free copies of the Aberdeen Funds Prospectus or Statement of Additional Information (including any supplements), by calling (800) 523-1918 or by writing to Aberdeen Funds, 5 Tower Bridge, 300 Barr Harbor Drive, Suite 300, West Conshohocken, Pennsylvania 19428. This Proxy Statement/Prospectus, which constitutes part of a Registration Statement filed by Aberdeen Trust with the SEC under the Securities Act of 1933, as amended, omits certain information contained in such Registration Statement. Reference is hereby made to the Registration Statement and to the exhibits and amendments thereto for further information with respect to the Aberdeen Fund and the shares offered. Statements contained herein concerning the provisions of documents are necessarily summaries of such documents, and each such statement is qualified in its entirety by reference to the copy of the applicable document filed with the SEC. Each Fund also files proxy materials, reports, and other information with the SEC in accordance with the informational requirements of the Securities Exchange Act of 1934, as amended, and the 1940 Act. These materials can be inspected and copied at the public reference facilities maintained by the SEC, treet, N.E., Room 1580, Washington, D.C. 20549 and at the following regional offices of the SEC: New York Regional Office, 3 World Financial Center, Suite 400, New York, New York 10281; Miami Regional Office, 801 Brickell Avenue, Suite 1800, Miami, Florida 33131; Chicago Regional Office, 175 West Jackson Boulevard, Suite 900, Chicago, Illinois 60604; Denver Regional Office, 1801 California Street, Suite 1500, Denver, Colorado 80202; Los Angeles Regional Office, 5670 Wilshire Boulevard, Suite 1100, Los Angeles, California 90036; Atlanta Regional Office, 3475 Lenox Road, NE., Suite 1000, Atlanta, Georgia 30326; Boston Regional Office, 33 Arch Street, 23 rd Floor, Boston, Massachusetts 02110; Fort Worth Regional Office, Burnett Plaza, Suite 1900, 801 Cherry Street, Unit #18, Fort Worth, Texas 76102; Philadelphia Regional Office, 701 Market Street, Suite 2000, Philadelphia, Pennsylvania 19106; Salt Lake City Regional Office, 15 W. South Temple Street, Suite 1800, Salt Lake City, Utah 84101; and San Francisco Regional Office, 44 Montgomery Street, Suite 2600, San Francisco, California 94104. Also, copies of such material can be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, SEC, Washington, D.C. 20549, at prescribed rates or from the SECs Web site at www.sec.gov. To request information regarding the Funds, you may also send an e-mail to the SEC at publicinfo@sec.gov. Independent Registered Public Accounting Firm The audited financial statements for the Asia Bond Portfolio, which appear in the Asia Bond Portfolios Annual Report dated October 31, 2008 have been audited by PricewaterhouseCoopers LLP, independent registered public accounting firm as set forth in their reports therein and are incorporated by reference into the Statement of Additional Information 36 relating to this Proxy Statement/Prospectus. Such financial statements are incorporated therein by reference in reliance upon such reports given on the authority of such firm. VOTING INFORMATION What vote is necessary to approve the Proposals? Quorum; Adjournment A quorum of shareholders is constituted by the presence in person or by proxy of the holders of at least one-third of the outstanding shares of Credit Suisse Fund entitled to vote at the Meeting. In the event that a quorum is not present at the Meeting or in the event that a quorum is present but sufficient votes to approve any of the proposals are not received, the chairman of the Meeting may or, if a proposal to adjourn is submitted to a vote of shareholders, the holders of a majority of the shares of Credit Suisse Fund present in person or by proxy (or a majority of votes cast on the adjournment if a quorum is present) shall have the power to, adjourn the Meeting from time to time, without notices other than announcement at the Meeting, until the requisite number of shares entitled to vote at the Meeting shall be present. If the Meeting is adjourned to a date more than 120 days after the original record date, a new record date must be established for voting at such adjourned Meeting, and any unrevoked proxies submitted by any shareholder of record as of the original record date, with respect to shares that such shareholder continues to hold of record on the new record date, may be voted at the adjourned Meeting and any subsequently adjourned Meeting, provided that any adjourned Meeting is not more than 120 days after the new record date. At such adjourned Meeting, any business may be transacted which might have been transacted at the original Meeting. If a quorum is present, a shareholder vote may be taken on one or more of the proposals properly brought before the meeting prior to any adjournment if sufficient votes have been received and it is otherwise appropriate. Shareholder Approval Each Proposal must be approved by a majority of outstanding voting securities as defined in the 1940 Act, which means the lesser of the vote of: (i) 67% or more of the voting securities of the Asia Bond Portfolio that are present at a meeting called for the purpose of voting on such approval or represented by proxy if holders of shares representing more than 50% of the outstanding voting securities of the Asia Bond Portfolio are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of the Asia Bond Portfolio. If the shareholders of the Asia Bond Portfolio approve the Reorganization Agreement, the effectiveness of such approval is not conditioned upon the completion of the Transaction. The effectiveness of shareholder approval of the New Sub-Advisory Agreement is contingent upon the approval of the Reorganization Agreement and the effectiveness of the Interim Sub-Advisory Agreement. To assure the presence of a quorum at the Meeting, please promptly execute and return the enclosed proxy. A self-addressed, postage-paid envelope is enclosed for your convenience. 37 Alternatively, you may authorize your proxy by telephone or through the Internet at the number or website address printed on the enclosed proxy card. In tallying shareholder votes, proxies that reflect abstentions or broker non-votes (shares held by brokers or nominees as to which instructions have not been received from the beneficial owners or the persons entitled to vote and either (i) the broker or nominee does not have discretionary voting power or (ii) the broker or nominee returns the proxy but expressly declines to vote on a particular matter) will be counted as shares that are present and entitled to vote for purposes of determining the presence of a quorum and effectively will be a vote against approval. Credit Suisse and its affiliates have advised the Asia Bond Portfolio that they intend to vote the shares over which they have voting power at the Meeting, including shares that are held directly or on behalf of employees, in the manner instructed by the customers or employees for which such shares are held. This Proxy Statement/Prospectus, Notice of Meeting, proxy card(s), and voting instruction forms were first mailed to shareholders on or about [April , 2009]. Who can vote to approve the Proposals? Only shareholders of record of the Asia Bond Portfolio at the close of business on March 12, 2009 (the Record Date), will be entitled to notice of and to vote at the Meeting on the matters described in this Proxy Statement/Prospectus, and will be entitled to one vote for each full share and a fractional vote for each fractional share that they hold. On that date, 22,452,439.688 Institutional Class shares of the Asia Bond Portfolio were outstanding and entitled to be voted. How do I ensure my vote is accurately recorded? You may attend the Meeting and vote in person. You may also authorize your vote by completing, signing, and returning the enclosed proxy card in the enclosed postage paid envelope, or by telephone or through the Internet. If you return your signed proxy card or authorize your proxy by telephone or through the Internet, your vote will be officially cast at the Meeting by the persons appointed as proxies. If you simply sign and date the proxy card but give no voting instructions, your shares will be voted in favor of each Proposal and in accordance with the views of management upon any unexpected matters that come before the Meeting or adjournment of the Meeting. If your shares are held of record by a broker/dealer and you wish to vote in person at the Meeting, you should obtain a legal proxy from your broker of record and present it at the Meeting. May I revoke my proxy? Any shareholder who has given a proxy has the right to revoke it any time prior to its exercise by attending the Meeting and voting his or her shares in person, or by submitting a letter of revocation or a later-dated proxy card to the Fund at the address indicated on the enclosed envelope provided with this Proxy Statement/Prospectus. Any letter of revocation or later-dated proxy card must be received by the Asia Bond Portfolio prior to the Meeting and must indicate 38 your name and account number to be effective. Proxies voted by telephone or Internet may be revoked at any time before they are voted at the Meeting in the same manner that proxies voted by mail may be revoked. What other matters will be voted upon at the Meeting? The Credit Suisse Board does not intend to bring any matters before the Meeting with respect to the Asia Bond Portfolio other than those described in this Proxy Statement/Prospectus. The Credit Suisse Board is not aware of any other matters to be brought before the Meeting with respect to the Asia Bond Portfolio by others. If any other matter legally comes before the Meeting, proxy holders will vote on it in accordance with their best judgment for those shares they are authorized to vote. However, any proposal submitted to a vote at the Meeting by anyone other than the officers or directors may be voted only in person or by written proxy. What other solicitations will be made? This proxy solicitation is being made by the Credit Suisse Board for use at the Meeting. In addition to solicitation by mail, solicitations also may be made by advertisement, telephone, telegram, facsimile transmission or other electronic media, or personal contacts. The Credit Suisse Board will request broker/dealer firms, custodians, nominees, and fiduciaries to forward proxy materials to the beneficial owners of the shares of record. The Credit Suisse Board may reimburse broker/dealer firms, custodians, nominees, and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation. In addition to solicitations by mail, officers and employees of the Asia Bond Portfolio, CSAM, or the administrator, without extra pay, may conduct additional solicitations by telephone, telecopy, and personal interviews. The Credit Suisse Board has engaged The Altman Group, Inc. (Altman Group) to solicit proxies from brokers, banks, other institutional holders and individual shareholders at an anticipated cost of [$], including out of pocket expenses, which will be allocated between CSAM and AAMI. Fees and expenses may be greater depending on the effort necessary to obtain shareholder votes. CSAM expects that the solicitations will be primarily by mail, but also will include telephone, telecopy, or oral solicitations. As the Meeting date approaches, certain shareholders of the Asia Bond Portfolio may receive a telephone call from a representative of Altman Group if their votes have not yet been received. Proxies that are obtained telephonically by Altman Group will be recorded in accordance with the procedures described below. These procedures are designed to ensure that both the identity of the shareholder casting the vote and the voting instructions of the shareholder are accurately determined. In all cases where a telephonic proxy is solicited by Altman Group, the Altman Group representative is required to ask each shareholder to state his or her full name. The representative then states the city, state and zip code on the account and asks the shareholder to confirm his or her identity by stating their street address. If the shareholder is a corporation or other entity, the Altman Group representative is required to ask for the persons title and confirmation that the person is authorized to direct the voting of the shares. If the information solicited agrees with the information provided to Altman Group, then the Altman Group representative has the responsibility to explain the process, read each Proposal listed on the 39 proxy card and ask for the shareholders instructions on each Proposal. Although the Altman Group representative is permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, other than to read any recommendation set forth in this Proxy Statement/Prospectus. Altman Group will record the shareholders instructions on the card. Within 72 hours, the shareholder will be sent a letter via USPS to confirm his or her vote and asking the shareholder to call Altman Group immediately if his or her instructions are not correctly reflected in the confirmation. How do I submit a shareholder proposal? The Credit Suisse Fund is not required to hold annual meetings of shareholders and does not currently intend to hold a meeting of shareholders in 2009 other than the Meeting. The Directors will call a special meeting of shareholders of the Credit Suisse Fund or class only if required under the 1940 Act or in their discretion or upon the written request of holders of 10% or more of the outstanding shares of the Credit Suisse Fund. Any Credit Suisse Fund shareholder who wishes to submit proposals to be considered at a special meeting of the Credit Suisse Funds shareholders should send such proposals to Secretary, Credit Suisse Institutional Fund, Inc. - Asia Bond Portfolio, Eleven Madison Avenue, New York, New York 10010. Any shareholder proposal intended to be presented at any future meeting of the Asia Bond Portfolio shareholders must be received by the Asia Bond Portfolio at its principal executive office and, to be timely, must be so received not later than sixty (60) days prior to the date of the meeting; provided, however, that if less than seventy (70) days notice or prior public disclosure of the date of the meeting is given or made available to shareholders, then no later than the tenth day following the day on which notice of the meeting was given or such public disclosure was made. Moreover, inclusion of any such proposals is subject to limitations under the federal securities laws. Any such notice by a shareholder to the Credit Suisse Fund shall set out as to each matter the shareholder proposes to bring before the annual meeting: (i) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (ii) the name and address, as they appear on the Credit Suisse Funds books, of the shareholder proposing such business, (iii) the class and number of shares of the capital stock of the Credit Suisse Fund which are beneficially owned by the shareholder and (iv) any material interest of the shareholder in such business. Shareholders of the Credit Suisse Fund who wish to send communications to the applicable Credit Suisse Board or a specified member of the Credit Suisse Board should submit the communication in writing to the attention of J. Kevin Gao, Secretary, Credit Suisse Institutional Fund, Inc.-Asia Bond Portfolio, Eleven Madison Avenue, New York, New York 10010, identifying the correspondence as intended for the Credit Suisse Board or a specified member of the Credit Suisse Board. Notice to Banks, Broker-Dealers and Voting Directors and their Nominees Please advise Credit Suisse Institutional Fund, Inc. - Asia Bond Portfolio, c/o Secretary, Credit Suisse Institutional Fund, Inc.-Asia Bond Portfolio, Eleven Madison Avenue, New York, 40 New York 10010, whether other persons are beneficial owners of Asia Bond Portfolio shares for which proxies are being solicited and, if so, the number of copies of the Joint Proxy Statement/Prospectus needed to supply copies to the beneficial owners of these shares. PRINCIPAL HOLDERS OF SHARES As of March 12, 2009 the officers and Directors of Credit Suisse Fund as a group owned or controlled less than 1% of the Asia Bond Portfolios outstanding shares. The following table sets forth the name, address and share ownership of each person known to Credit Suisse Fund to have ownership with respect to 5% or more of the class of the Asia Bond Portfolio as of March 12, 2009. The type of ownership of each entry listed on the table is record ownership. The percentage of the Aberdeen Fund that would be owned by the below named shareholders upon consummation of the Reorganization is not expected to change. Name and Address Class; Amount Percentage of Percentage of of Shares Class Owned Fund Owned Owned Genworth Financial Institutional 99.95% 99.95% Trust Co. class; 26,438,768 FBO Omnibus/GE shares Private Asset Management 3200 N. Central Avenue, Fl. 7 Phoenix, AZ 85012 As of March 12, 2009, the Aberdeen Fund has not commenced operations and has no outstanding shares. 41 EXHIBITS TO PROXY STATEMENT/PROSPECTUS Exhibit A Form of Agreement and Plan of Reorganization among Credit Suisse Institutional Fund, Inc. on behalf of Asia Bond Portfolio, and Aberdeen Funds, on behalf of the Aberdeen Asia Bond Institutional Fund. B Form of Investment Sub-Advisory Agreement among Credit Suisse Institutional Fund, Inc., on behalf of Asia Bond Portfolio, Credit Suisse Asset Management, LLC and Aberdeen Asset Management Asia Limited. 42 EXHIBIT A AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (Agreement) is made as of this day of March, 2009, by and among Aberdeen Funds, a Delaware statutory trust (Trust), with its principal place of business at 5 Tower Bridge, 300 Barr Harbor Drive, Suite 300, West Conshohocken, Pennsylvania 19428, on behalf of each of its separate series: Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Equity Fund, Aberdeen Asia Bond Institutional Fund and Aberdeen International Equity Institutional Fund (each an Acquiring Fund); Credit Suisse Global Fixed Income Fund, Inc., a Maryland corporation; Credit Suisse Global Small Cap Fund, Inc., a Maryland corporation; Credit Suisse International Focus Fund, Inc., a Maryland corporation (Focus Fund) and Credit Suisse Institutional Fund, Inc., a Maryland corporation, on behalf of each of its separate series: Asia Bond Portfolio and International Focus Portfolio (each of Asia Bond Portfolio, International Focus Portfolio, Focus Fund, Credit Suisse Global Fixed Income Fund, Inc. and Credit Suisse Global Small Cap Fund, an Acquired Fund), with each Acquired Funds principal place of business at Eleven Madison Avenue, New York, New York 10010. Reference in the Agreement to each of Asia Bond Portfolio and International Focus Portfolio shall be a reference to Credit Suisse Institutional Fund, Inc., acting on behalf of such series, as applicable. Aberdeen Asset Management Inc. (AAMI), a Delaware corporation, joins this agreement solely for purposes of paragraphs 1.6, 5.1, 8.11, 9.2, 14, 16.4, 16.5 and 16.6. Credit Suisse Asset Management, LLC (CSAM), a Delaware limited liability company, joins this agreement solely for purposes of paragraphs 1.6, 5.1, 5.4, 8.10, 9.2, 14, 16.4, 16.5 and 16.6. WHEREAS, each Acquired Fund and each Acquiring Fund is, or is a series of, an open-end, management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act); WHEREAS, each Acquiring Fund (except for the Aberdeen International Equity Fund (the Acquiring Focus Fund) has been newly organized to hold the assets of a corresponding Acquired Fund and each Acquiring Fund (other than the Acquiring Focus Fund) has had no assets and has carried on no business activities prior to the date first shown above and will have had no assets and will have carried on no business activities prior to the consummation of this transaction described herein; WHEREAS, the Acquiring Focus Fund is an existing series of the Trust and has carried on, and will continue to carry on, the business of an open-end management investment company registered under the 1940 Act, and has, and will continue to have, following the consummation of the transaction described herein, assets consisting primarily of equity securities of companies located in Europe, Australasia, the Far East and other regions, including developing countries; WHEREAS, the following chart shows each Acquiring Fund and its classes of shares of beneficial interest (no par value) (Acquiring Fund Shares) and the corresponding Acquired Fund with its classes of shares of beneficial interest ($0.001 par value per share) (Acquired Fund Shares): Corresponding Acquired Fund Acquiring Fund, each a series of Aberdeen Funds Credit Suisse Global Fixed Income Fund, Inc. Aberdeen Global Fixed Income Fund Common Institutional Service Advisor Institutional Service Class A Class A Class C Class C Credit Suisse Global Small Cap Fund, Inc. Aberdeen Global Small Cap Fund Common Class A Advisor Class R Class A Class A Class B Class A Class C Class C Asia Bond Portfolio of Aberdeen Asia Bond Institutional Fund Credit Suisse Institutional Fund, Inc. Institutional Institutional International Focus Portfolio of Aberdeen International Equity Institutional Credit Suisse Institutional Fund, Inc. Fund Institutional Institutional Credit Suisse International Focus Fund, Inc. Aberdeen International Equity Fund Common Institutional Service Advisor Class R Class A Class A Class B Class A Class C Class C WHEREAS, throughout this Agreement, the term Acquiring Fund Shares should be read to include each class of shares of the applicable Acquiring Fund and each reference to Acquiring Fund Shares in connection with an Acquired Fund should be read to include each class of the particular Acquiring Fund that corresponds to the Acquired Fund; WHEREAS, this Agreement is intended to be and is adopted as a plan of reorganization and liquidation within the meaning of Section 368(a)(1) of the United States Internal Revenue Code of 1986, as amended (Code); WHEREAS, each reorganization, redomiciliation and liquidation will consist of (1) the sale, assignment, transfer and delivery of all of the property and assets of an Acquired Fund to the corresponding Acquiring Fund in exchange solely for the Acquiring Fund Shares as described herein, (2) the assumption by the Acquiring Fund of all liabilities of the Acquired - 2 - Fund, and (3) the distribution of the Acquiring Fund Shares to the shareholders of the Acquired Fund in complete liquidation of the Acquired Fund, as provided herein (Reorganization), all upon the terms and conditions hereinafter set forth in this Agreement; WHEREAS, each Acquired Fund owns securities that generally are assets of the character in which the corresponding Acquiring Fund is permitted to invest; WHEREAS, the Board of Trustees of the Trust has determined, with respect to each Acquiring Fund, that the sale, assignment, transfer and delivery of all of the property and assets of the corresponding Acquired Fund for Acquiring Fund Shares and the assumption of all liabilities of the Acquired Fund by the Acquiring Fund is in the best interests of the Acquiring Fund and its shareholders and that the interests of the existing shareholders of the Acquiring Fund would not be diluted as a result of this transaction; and WHEREAS, the Board of Directors of each Acquired Fund has determined that the sale, assignment, transfer and delivery of all of the property and assets of the Acquired Fund for Acquiring Fund Shares and the assumption of all liabilities of the Acquired Fund by the corresponding Acquiring Fund is in the best interests of the Acquired Fund and its shareholders and that the interests of the existing shareholders of the Acquired Fund would not be diluted as a result of this transaction; NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth and intending to be legally bound hereby, the parties hereto covenant and agree as follows: 1. TRANSFER OF ASSETS OF EACH ACQUIRED FUND TO THE CORRESPONDING
